

113 S2379 RS: Klamath Basin Water Recovery and Economic Restoration Act of 2014
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 639113th CONGRESS2d SessionS. 2379[Report No. 113–299]IN THE SENATE OF THE UNITED STATESMay 21, 2014Mr. Wyden (for himself, Mr. Merkley, Mrs. Feinstein, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 10, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo approve and implement the Klamath Basin agreements, to improve natural resource management,
			 support economic development, and sustain agricultural production in the
			 Klamath River Basin in the public interest and the interest of the United
			 States, and for other purposes.1.Short titleThis Act may be cited as the Klamath Basin Water Recovery and Economic Restoration Act of 2014.2.DefinitionsIn this Act:(1)AgreementThe term Agreement means each of—(A)the Restoration Agreement; and(B)the Upper Basin Agreement.(2)CommissionThe term Commission means the Federal Energy Regulatory Commission.(3)Facilities removalThe term facilities removal means—(A)physical removal of all or part of each facility to achieve, at a minimum, a free-flowing condition
			 and volitional fish passage;(B)site remediation and restoration, including restoration of previously inundated land;(C)measures to avoid or minimize adverse downstream impacts; and(D)all associated permitting for the actions described in this paragraph.(4)FacilityThe term facility means the following 1 or more hydropower facilities (including appurtenant works licensed to
			 PacifiCorp) within the jurisdictional boundary of the Klamath
			 Hydroelectric Project, FERC Project No. 2082 (as applicable):(A)Iron Gate Dam.(B)Copco No. 1 Dam.(C)Copco No. 2 Dam.(D)J.C. Boyle Dam.(5)Hydroelectric settlementThe term Hydroelectric Settlement means the agreement entitled Klamath Hydroelectric Settlement Agreement and dated February 18, 2010 (including any amendments to that agreement approved pursuant to
			 section 3(a)).(6)Joint management entityThe term Joint Management Entity means the entity that—(A)is comprised of the Landowner Entity, the Klamath Tribes, the United States, and the State of
			 Oregon;(B)represents the interests of the parties to the Upper Basin Agreement; and(C)is responsible for overseeing implementation of the Upper Basin Agreement, as described in section
			 7 of the Upper Basin Agreement.(7)Joint management entity technical teamThe term Joint Management Entity Technical Team means the group of specialists appointed by the Joint Management Entity as provided for in section
			 7.8 of the Upper Basin Agreement.(8)Keno facilityThe term Keno Facility means the dam located in Klamath County, Oregon, land underlying the dam, appurtenant facilities,
			 and PacifiCorp-owned property described as Klamath County Map Tax Lot
			 R-3907-03600-00200-000.(9)Klamath basin(A)In generalThe term Klamath Basin means the land tributary to the Klamath River in Oregon and California.(B)InclusionsThe term Klamath Basin includes the Lost River and Tule Lake Basins.(10)Klamath project(A)In generalThe term Klamath Project means the Bureau of Reclamation project in the States of California and Oregon, as authorized
			 under the Act of June 17, 1902 (32 Stat. 388, chapter 1093).(B)InclusionsThe term Klamath Project includes any dams, canals, and other works and interests for water diversion, storage, delivery,
			 and drainage, flood control, and similar functions that are part of the
			 project described in subparagraph (A).(11)Klamath project water usersThe term Klamath Project Water Users has the meaning given the term in the Restoration Agreement.(12)Landowner entityThe term Landowner Entity means the entity established pursuant to section 8 of the Upper Basin Agreement.(13)Off-project areaThe term Off-Project Area means—(A)the areas within the Sprague River, Sycan River, Williamson River, and Wood Valley (including the
			 Wood River, Crooked Creek, Sevenmile Creek, Fourmile Creek, and Crane
			 Creek) subbasins referred to in Exhibit B of the Upper Basin Agreement;
			 and(B)to the extent provided for in the Upper Basin Agreement, any other areas for which claims described
			 by section 1.3 or 2.5.1 of the Upper Basin Agreement are settled as
			 provided for in section 2.5.1 of the Upper Basin Agreement.(14)Off-project irrigatorThe term Off-Project Irrigator means any person that is—(A)(i)a claimant for water rights for irrigation uses in the Off-Project Area in Oregon’s Klamath Basin
			 Adjudication; or(ii)a holder of a State of Oregon water right permit or certificate for irrigation use in the
			 Off-Project Area; and(B)a Party to the Upper Basin Agreement.(15)Oregon’s klamath basin adjudicationThe term Oregon’s Klamath Basin adjudication means the proceeding to determine surface water rights pursuant to chapter 539 of the Oregon
			 Revised Statutes entitled In the matter of the determination of the relative rights of the waters of the Klamath River, a
			 tributary of the Pacific Ocean, in the Circuit Court of the State of Oregon for the County of Klamath, numbered WA 1300001.(16)PacificorpThe term PacifiCorp means the owner and licensee of the facility (as of the date of enactment of this Act).(17)Party tribesThe term Party tribes means—(A)the Yurok Tribe;(B)the Karuk Tribe;(C)the Klamath Tribes; and(D)such other federally recognized tribes of the Klamath Basin as may become party to the Restoration
			 Agreement after the date of enactment of this Act.(18)Restoration agreementThe term Restoration Agreement means the agreement entitled Klamath River Basin Restoration Agreement for the Sustainability of Public and Trust Resources and
			 Affected Communities and dated February 18, 2010 (including amendments adopted prior to the date of enactment of this
			 Act and any further amendments to that agreement approved pursuant to
			 section 3(a)).(19)Riparian programThe term Riparian Program means the program described in section 4 of the Upper Basin Agreement.(20)SecretaryThe term Secretary means the Secretary of the Interior.(21)SecretariesThe term Secretaries means each of—(A)the Secretary of the Interior;(B)the Secretary of Commerce; and(C)the Secretary of Agriculture.(22)SettlementsThe term Settlements means each of—(A)the Hydroelectric Settlement;(B)the Restoration Agreement; and(C)the Upper Basin Agreement.(23)Upper basin agreementThe term Upper Basin Agreement means the agreement entitled Upper Klamath Basin Comprehensive Agreement and dated April 18, 2014 (including any amendments to that agreement approved pursuant to section
			 3(a)).(24)Water use programThe term Water Use Program means the program described in section 3 of the Upper Basin Agreement and section 16.2 of the
			 Restoration Agreement.3.Authorization, execution, and implementation of settlements(a)Ratification of settlements(1)In generalExcept as modified by this Act, and to the extent that the Settlements do not conflict with this
			 Act, the Settlements are authorized, ratified, and confirmed.(2)Amendments consistent with this actIf any amendment is executed to make any of the Settlements consistent with this Act, the amendment
			 is also authorized, ratified, and confirmed to the extent the amendment is
			 consistent with this Act.(3)Further amendmentsIf any amendment to any of the Settlements is executed by the parties to the applicable Settlement
			 after the date of enactment of this Act, unless the Secretary, the
			 Secretary of Commerce, or Secretary of Agriculture determines, not later
			 than 90 days after the date on which the non-Federal parties agree to the
			 amendment, that the amendment is inconsistent with this Act or other
			 provisions of law, the amendment is also authorized, ratified, and
			 confirmed to the extent the amendment—(A)is not inconsistent with this Act or other provisions of law;(B)is executed in a manner consistent with the terms of the applicable Settlement; and(C)does not require congressional approval pursuant to section 2116 of the Revised Statutes (25 U.S.C.
			 177) or other applicable Federal law.(b)Execution and implementation of settlements(1)The agreements(A)In generalAs authorized, ratified, and confirmed pursuant to subsection (a)—(i)the Secretary, the Secretary of Commerce, and the Secretary of Agriculture shall promptly execute
			 and implement the Restoration Agreement; and(ii)the Secretary and the Secretary of Commerce shall promptly execute and implement the Upper Basin
			 Agreement.(B)Effect of executing agreementsNotwithstanding subsection (l), execution by the applicable Secretaries under subparagraph (A) of
			 either Agreement shall not be considered a major Federal action under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(C)Participation in the upper basin agreementAs provided for in the Upper Basin Agreement and as part of implementing the Upper Basin Agreement,
			 the Secretary and the Secretary of Commerce may—(i)participate in the Water Use Program and in the Riparian Program; and(ii)serve as members of the Joint Management Entity representing the Bureau of Indian Affairs, the
			 United States Fish and Wildlife Service, the United States Geological
			 Survey, and the National Marine Fisheries Service of the Department of
			 Commerce, with the Secretary serving as the voting member, as described in
			 section 7.1.5 of the Upper Basin Agreement.(2)Hydroelectric settlementTo the extent that the Hydroelectric Settlement does not conflict with this Act, the Secretary, the
			 Secretary of Commerce, and the Commission shall implement the
			 Hydroelectric Settlement, in consultation with other applicable Federal
			 agencies.(c)Federal responsibilitiesTo the extent consistent with the Settlements, this Act, and other provisions of law, the
			 Secretary, the Secretary of Commerce, the Secretary of Agriculture, and
			 the Commission shall perform all actions necessary to carry out each
			 responsibility of the Secretary, the Secretary of Commerce, the Secretary
			 of Agriculture, and the Commission, respectively, under the Settlements.(d)Environmental complianceIn implementing the Settlements, the Secretaries and the Commission shall comply with—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(3)all other applicable law.(e)Publication of notice; effect of publication(1)Restoration agreement(A)PublicationThe Secretary shall publish the notice required by section 15.3.4.A or section 15.3.4.C of the
			 Restoration Agreement, as applicable, in accordance with the Restoration
			 Agreement.(B)Effect of publicationPublication of the notice described in subparagraph (A) shall have the effects on the commitments,
			 rights, and obligations of the Party tribes, the United States (as trustee
			 for the federally recognized tribes of the Klamath Basin), and other
			 parties to the Restoration Agreement as the rights and obligations that
			 are provided for in the Restoration Agreement.(2)Upper basin agreement(A)PublicationThe Secretary shall publish the notice required by section 10.1 of the Upper Basin Agreement if all
			 requirements of section 10 of the Upper Basin Agreement have been
			 fulfilled, including the requirement for notice by the Klamath Tribes of
			 the willingness of the Tribes to proceed with the Upper Basin Agreement
			 following enactment of authorizing legislation as described in section
			 10.1.10 or 10.2 of the Upper Basin Agreement, as applicable, in accordance
			 with the Upper Basin Agreement.(B)Effect of publication(i)PermanencyOn publication of the notice required under section 10.1 of the Upper Basin Agreement, the Upper
			 Basin Agreement shall become permanent.(ii)TerminationOn publication of the notice required under section 10.2 of the Upper Basin Agreement, the Upper
			 Basin Agreement shall terminate, according to the terms of that section.(3)Judicial review(A)In generalJudicial review of a decision of the Secretary pursuant to this subsection shall be in accordance
			 with the standard and scope of review under subchapter II of chapter 5,
			 and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act).(B)DeadlineAny petition for review under this subparagraph shall be filed not later than 1 year after the date
			 of publication of the notice required under this paragraph.(f)Eligibility for funds protectedNotwithstanding any other provision of law, nothing in this Act or the implementation of the
			 Settlements, other than as explicitly provided for in this Act or the
			 Settlements—(1)restricts or alters the eligibility of any party to any of the Settlements, or of any Indian tribe,
			 for the receipt of funds; or(2)shall be considered an offset against any obligations or funds in existence on the date of
			 enactment of this Act, under any Federal or State law.(g)Tribal rights protectedNothing in this Act or the Settlements—(1)affects the rights of any Indian tribe outside the Klamath Basin; or(2)amends, alters, or limits the authority of the Indian tribes of the Klamath Basin to exercise any
			 water rights the Indian tribes hold or may be determined to hold except as
			 expressly provided in the Agreements.(h)Water rights(1)In generalExcept as specifically provided in this Act and the Settlements, nothing in this Act or the
			 Settlements creates or determines water rights or affects water rights or
			 water right claims in existence on the date of enactment of this Act.(2)No standard for quantificationNothing in this Act or the Settlements establishes any standard for the quantification of Federal
			 reserved water rights or any water claims of any Indian tribe in any
			 judicial or administrative proceeding.(i)Willing sellersAny acquisition of interests in land or water pursuant to either Agreement shall be from willing
			 sellers.(j)No private right of action(1)In generalNothing in this Act confers on any person or entity not a party to the Settlements a private right
			 of action or claim for relief to interpret or enforce this Act or the
			 Settlements.(2)Other lawThis subsection does not alter or curtail any right of action or claim for relief under any other
			 applicable law.(k)State courtsNothing in this Act expands the jurisdiction of State courts to review Federal agency actions or
			 determine Federal rights.(l)Relationship to certain other federal law(1)In generalNothing in this Act amends, supersedes, modifies, or otherwise affects—(A)Public Law 88–567 (16 U.S.C. 695k et seq.), except as provided in section 4(c);(B)the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.);(C)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(D)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(E)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), except to the extent section
			 8(b)(4) of this Act requires a permit under section 404 of that Act (33
			 U.S.C. 1344), notwithstanding section 404(r) of that Act (33 U.S.C.
			 1344(r));(F)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);(G)the Treaty between the United States and the Klamath and Moadoc Tribes and the Yahooskin Band of
			 Snake Indians dated October 14, 1864 (16 Stat. 707); or(H)the Klamath Indian Tribe Restoration Act (25 U.S.C. 566 et seq.).(2)ConsistencyThe Agreements shall be considered consistent with subsections (a) through (c) of section 208 of
			 the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666).(3)Federal advisory committee actThe actions of the Joint Management Entity and the Joint Management Entity Technical Team shall not
			 be subject to the Federal Advisory Committee Act (5 U.S.C. App.).(m)Waiver of sovereign immunity by the United StatesExcept as provided in subsections (a) through (c) of section 208 of the Department of Justice
			 Appropriations Act, 1953 (43 U.S.C. 666), nothing in this Act or the
			 implementation of the Settlements waives the sovereign immunity of the
			 United States.(n)Waiver of sovereign immunity by the party tribesNothing in this Act waives or abrogates the sovereign immunity of the Party tribes.4.Klamath project authorized purposes(a)Klamath project purposes(1)In generalSubject to paragraph (2) and subsection (b), the purposes of the Klamath Project include—(A)irrigation;(B)reclamation;(C)flood control;(D)municipal;(E)industrial;(F)power;(G)fish and wildlife purposes; and(H)National Wildlife Refuge purposes.(2)Effect of fish and wildlife purposes(A)In generalSubject to subparagraph (B), the fish and wildlife purposes of the Klamath Project authorized under
			 paragraph (1) shall not adversely affect the irrigation purpose of the
			 Klamath Project.(B)Water allocations and deliveryNotwithstanding subparagraph (A), the water allocations and delivery to the National Wildlife
			 Refuges provided for in the Restoration Agreement shall not constitute an
			 adverse effect on the irrigation purpose of the Klamath Project for
			 purposes of this paragraph.(b)Water rights adjudicationFor purposes of the determination of water rights in Oregon’s Klamath Basin adjudication, until the
			 date on which the Appendix E–1 to the Restoration Agreement is filed in
			 Oregon’s Klamath Basin adjudication pursuant to the Restoration Agreement,
			 the purposes of the Klamath Project shall be the purposes in effect on the
			 day before the date of enactment of this Act.(c)Disposition of net revenues from leasing of tule lake and lower klamath national wildlife refuge
			 landNotwithstanding any other provision of law, net revenues from the leasing of refuge land within the
			 Tule Lake National Wildlife Refuge and Lower Klamath National Wildlife
			 Refuge under section 4 of Public Law 88–567 (78 Stat. 851) (commonly known
			 as the Kuchel Act) shall be provided directly, without further appropriation, as follows:(1)10 percent of net revenues from land within the Tule Lake National Wildlife Refuge that are within
			 the boundaries of Tulelake Irrigation District to Tulelake Irrigation
			 District, as provided in article 4 of Contract No. 14–06–200–5954 and
			 section 2(a) of the Act of August 1, 1956 (70 Stat. 799, chapter 828).(2)Such amounts as are necessary to counties as payments in lieu of taxes as provided in section 3 of
			 Public Law 88–567 (16 U.S.C. 695m).(3)20 percent of net revenues to the Klamath Basin National Wildlife Refuge Complex of the United
			 States Fish and Wildlife Service, for wildlife management purposes on the
			 Tule Lake National Wildlife Refuge and the Lower Klamath National Wildlife
			 Refuge.(4)10 percent of net revenues from land within the Lower Klamath National Wildlife Refuge that are
			 within the boundaries of the Klamath Drainage District to Klamath Drainage
			 District, for operation and maintenance responsibility for the Federal
			 reclamation water delivery and drainage facilities within the boundaries
			 of the Klamath Drainage District and the Lower Klamath National Wildlife
			 Refuge exclusive of the Klamath Straits Drain, subject to a transfer
			 agreement with the Bureau of Reclamation under which the Klamath Drainage
			 District assumes the operation and maintenance duties of the Bureau of
			 Reclamation for Klamath Drainage District (Area K) lease land exclusive of
			 Klamath Straits Drain.(5)The remainder of net revenues to the Bureau of Reclamation for—(A)operation and maintenance costs of Link River and Keno Dams incurred by the United States; and(B)to the extent that the revenues received under this paragraph for any year exceed the costs
			 described in subparagraph (A)—(i)future capital costs of the Klamath Project; or(ii)the Renewable Power Program described in section 17.7 of the Restoration Agreement, pursuant to an
			 expenditure plan submitted to and approved by the Secretary.5.Tribal commitments; release of claims(a)Actions by klamath tribes(1)Restoration agreement commitments acknowledged and agreed toIn consideration for the resolution of any contest or exception of the Klamath Project Water Users
			 to the water rights claims of the Klamath Tribes and the United States
			 (acting as trustee for the Klamath Tribes and members of the Klamath
			 Tribes in Oregon’s Klamath Basin adjudication), and for the other
			 commitments of the Klamath Project Water Users described in the
			 Restoration Agreement, and for other benefits described in the Restoration
			 Agreement and this Act, the Klamath Tribes (on behalf of the Klamath
			 Tribes and the members of the Klamath Tribes) may make the commitments
			 provided in the Restoration Agreement.(2)Upper basin agreement commitments acknowledged and agreed toIn consideration for the resolution of any contest or exception of the Off-Project Irrigators to
			 the water rights claims of the Klamath Tribes and the United States
			 (acting as trustee for the Klamath Tribes and members of the Klamath
			 Tribes in Oregon’s Klamath Basin adjudication), and for the other
			 commitments of the Off-Project Irrigators described in the upper Basin
			 Agreement, and for other benefits described in the Upper Basin Agreement
			 and this Act, the Klamath Tribes (on behalf of the Klamath Tribes and the
			 members of the Klamath Tribes) may make the commitments provided in the
			 Upper Basin Agreement.(3)No further action requiredExcept as provided in subsection (c), the commitments described in paragraphs (1) and (2) are
			 confirmed as effective and binding, in accordance with the terms of the
			 commitments, without further action by the Klamath Tribes.(4)Additional commitmentsThe Klamath Tribes (on behalf of the tribe and the members of the tribe) may make additional
			 commitments and assurances in exchange for the resolution of its claims
			 described in section 1.3.1 or 2.5.1 of the Upper Basin Agreement, subject
			 to the conditions that the commitments and assurances shall be—(A)consistent with this Act, the Settlements, and other applicable provisions of law, based on the
			 totality of the circumstances; and(B)covered by a written agreement signed by the Klamath Tribes and the United States (acting as
			 trustee for the tribe and the members of the tribe in Oregon’s Klamath
			 Basin adjudication) pursuant to subsection (f).(b)Actions by karuk tribe and yurok tribe(1)Commitments acknowledged and agreed toIn consideration for the commitments of the Klamath Project Water Users described in the
			 Restoration Agreement, and other benefits described in the Restoration
			 Agreement and this Act, the Karuk Tribe and the Yurok Tribe (on behalf of
			 the tribe and the members of the tribe) may make the commitments provided
			 in the Restoration Agreement.(2)No further action requiredExcept as provided in subsection (c), the commitments described in paragraph (1) are confirmed as
			 effective and binding, in accordance with the terms of the commitments,
			 without further action by the Yurok Tribe or Karuk Tribe.(c)Release of claims by party tribes(1)In generalSubject to paragraph (2), subsection (d), and the Agreements, but without otherwise affecting any
			 right secured by a treaty, Executive order, or other law, the Party tribes
			 (on behalf of the tribes and the members of the tribes) may relinquish and
			 release certain claims against the United States (including any Federal
			 agencies and employees) described in sections 15.3.5.A, 15.3.6.B.i, and
			 15.3.7.B.i of the Restoration Agreement and, in the case of the Klamath
			 Tribes, section 2.5 of the Upper Basin Agreement.(2)ConditionsThe relinquishments and releases under paragraph (1) shall not take force or effect until the terms
			 described in sections 15.3.5.C, 15.3.5.D, 15.3.6.B.iii, 15.3.7.B.iii,
			 15.3.7.B.iv, and 33.2.1 of the Restoration Agreement and sections 2.4 and
			 10 of the Upper Basin Agreement have been fulfilled.(d)Retention of rights of party tribesNotwithstanding subsections (a) through (c) or any other provision of this Act, the Party tribes
			 (on behalf of the tribes and the members of the tribes) and the United
			 States (acting as trustee for the Party tribes), shall retain—(1)all claims and rights described in sections 15.3.5.B, 15.3.6.B.ii, and 15.3.7.B.ii of the
			 Restoration Agreement; and(2)any other claims and rights retained by the Party Tribes in negotiations pursuant to section
			 15.3.5.D, 15.3.6.B.iv, and 15.3.7.B.iv of the Restoration Agreement.(e)Tolling of claims(1)In generalSubject to paragraph (2), the period of limitation and time-based equitable defense relating to a
			 claim described in subsection (c) shall be tolled during the period—(A)beginning on the date of enactment of this Act; and(B)ending on the earlier of—(i)the date on which the Secretary publishes the notice described in sections 15.3.5.C, 15.3.6.B.iii,
			 and 15.3.7.B.iii of the Restoration Agreement; or(ii)December 1, 2030.(2)Effect of tollingNothing in this subsection—(A)revives any claim or tolls any period of limitation or time-based equitable defense that expired
			 before the date of enactment of this Act; or(B)precludes the tolling of any period of limitation or any time-based equitable defense under any
			 other applicable law.(f)Actions of united states as trustee(1)Restoration agreement commitments authorizedIn consideration for the commitments of the Klamath Project Water Users described in the
			 Restoration Agreement and for other benefits described in the Restoration
			 Agreement and this Act, the United States, acting as trustee for the
			 federally recognized tribes of the Klamath Basin and the members of such
			 tribes, may make the commitments provided in the Restoration Agreement.(2)Upper basin agreement commitments authorizedIn consideration for the commitments of the Off-Project Irrigators described in the Upper Basin
			 Agreement and for other benefits described in the Upper Basin Agreement
			 and this Act, the United States, acting as trustee for the Klamath Tribes
			 and the members of the Klamath Tribes, may make the commitments provided
			 in the Upper Basin Agreement.(3)No further actionThe commitments described in paragraphs (1) and (2) are confirmed as effective and binding, in
			 accordance with the terms of the commitments, without further action by
			 the United States.(4)Additional commitmentsThe United States, acting as trustee for the Klamath Tribes and the members of the Klamath Tribes
			 in Oregon’s Klamath Basin Adjudication, may make additional commitments
			 and assurances of rights in exchange for the resolution of the tribal
			 water right claims described in section 1.3.1 or 2.5.1 of the Upper Basin
			 Agreement, subject to the conditions that the commitments or assurances
			 shall be—(A)consistent with this Act, the Settlements, and other applicable provisions of law, based on the
			 totality of the circumstances; and(B)covered by a written agreement signed by the Klamath Tribes and the United States (acting as
			 trustee for the Klamath Tribes and the members of the tribe in Oregon’s
			 Klamath Basin adjudication) under subsection (a)(3)(B).(g)Judicial reviewJudicial review of a decision of the Secretary concerning any right or obligation under section
			 15.3.5.C, 15.3.6.B.iii, 15.3.7.B.iii, 15.3.8.B, or 15.3.9 of the
			 Restoration Agreement shall be in accordance with the standard and scope
			 of review under subchapter II of chapter 5, and chapter 7, of title 5,
			 United States Code (commonly known as the Administrative Procedure Act).(h)Effect of sectionNothing in this section—(1)affects the ability of the United States to take any action—(A)authorized by law to be taken in the sovereign capacity of the United States, including any law
			 relating to health, safety, or the environment, including—(i)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);(ii)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);(iii)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.);(iv)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.);(v)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(vi)regulations implementing the Acts described in this subparagraph; and(B)as trustee for the benefit of any federally recognized Indian tribe other than an Indian tribe of
			 the Klamath Basin;(C)as trustee for the Party tribes to enforce the Agreements and this Act through such legal and
			 equitable remedies as are available in an appropriate United States court
			 or State court or administrative proceeding, including Oregon’s Klamath
			 Basin adjudication; or(D)as trustee for the federally recognized Indian tribes of the Klamath Basin and the members of the
			 tribes, in accordance with the Agreements and this Act—(i)to acquire water rights after the effective date of the Agreements (as defined in section 1.5.1 of
			 the Restoration Agreement and section 14.3 of the Upper Basin Agreement);(ii)to use and protect water rights, including water rights acquired after the effective date of the
			 Agreements (as defined in section 1.5.1 of the Restoration Agreement and
			 section 14.3 of the Upper Basin Agreement), subject to the Agreements; or(iii)to claim a water right or continue to advocate for an existing claim for water rights in an
			 appropriate United States court or State court or administrative
			 proceeding, subject to the Agreements;(2)affects the treaty fishing, hunting, trapping, pasturing, or gathering right of any Indian tribe
			 except to the extent expressly provided in this Act or the Agreements; or(3)affects any right, remedy, privilege, immunity, power, or claim not specifically relinquished and
			 released under, or limited by, this Act or the Agreements.6.Water and power provisionsThe Klamath Basin Water Supply Enhancement Act of 2000 (Public Law 106–498; 114 Stat. 2221) is
			 amended—(1)by redesignating sections 4 through 6 as sections 5 through 7, respectively; and(2)by inserting after section 3 the following:4.Water management and planning activities(a)DefinitionsIn this section:(1)Off-project areaThe term Off-Project Area means—(A)the areas within the Sprague River, Sycan River, Williamson River, and Wood Valley (including
			 Crooked Creek, Sevenmile Creek, Fourmile Creek, and Crane Creek) subbasins
			 referred to in Exhibit B of the Upper Basin Agreement; and(B)to the extent provided for in the Upper Basin Agreement, any other areas for which claims described
			 by section 1.3 or 2.5.1 of the Upper Basin Agreement are settled as
			 provided for in section 2.5.1 of the Upper Basin Agreement.(2)On-project power userThe term On-Project Power User has the meaning given the term in the Restoration Agreement.(3)Restoration agreementThe term Restoration Agreement means the agreement entitled Klamath River Basin Restoration Agreement for the Sustainability of Public and Trust Resources and
			 Affected Communities and dated February 18, 2010 (including any amendments adopted prior to the date of enactment of
			 this Act and any further amendment to that agreement approved pursuant to
			 section 3(a) of the Klamath Basin Water Recovery and Economic Restoration Act of 2014).(4)Upper basin agreementThe term Upper Basin Agreement means the agreement entitled Upper Klamath Basin Comprehensive Agreement and dated April 18, 2014 (including any amendment to that agreement).(b)Action by secretaryThe Secretary may carry out any activities, including by entering into an agreement or contract or
			 otherwise making financial assistance available—(1)to align water supplies with demand, including activities to reduce water consumption and demand,
			 consistent with the Restoration Agreement or the Upper Basin Agreement;(2)to limit the net costs of power used to manage water (including by arranging for delivery of
			 Federal power, consistent with the Restoration Agreement and the Upper
			 Basin Agreement) for—(A)the Klamath Project (within the meaning of section 2);(B)the On-Project Power Users;(C)irrigators in the Off-Project Area; and(D)the Klamath Basin National Wildlife Refuge Complex; and(3)to restore any ecosystem and otherwise protect fish and wildlife in the Klamath Basin watershed,
			 including tribal fishery resources held in trust, consistent with
			 Restoration Agreement and the Upper Basin Agreement..7.Klamath tribes tribal resource fund(a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Klamath Tribes Tribal Resource Fund (referred to in this section as the Fund), consisting of the amounts deposited in the Fund under subsection (b), together with any interest
			 earned on those amounts, to be managed, invested, and administered by the
			 Secretary for the benefit of the Klamath Tribes in accordance with the
			 terms of section 2.4 of the Upper Basin Agreement, to remain available
			 until expended.(b)Transfers to fundThe Fund shall consist of such amounts as are appropriated to the Fund under subsection (i), which
			 shall be deposited in the Fund not later than 60 days after the amounts
			 are appropriated and any interest under subsection (c) or (d).(c)Management by the secretaryAbsent an approved tribal investment plan under subsection (d) or an economic development plan
			 under subsection (e), the Secretary shall manage, invest, and distribute
			 all amounts in the Fund in a manner that is consistent with the investment
			 authority of the Secretary under—(1)the first section of the Act of June 24, 1938 (25 U.S.C. 162a);(2)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and(3)this section.(d)Investment by the klamath tribes(1)Investment plan(A)In generalIn lieu of the investment provided for in subsection (c), the Klamath Tribes may submit a tribal
			 investment plan to the Secretary, applicable to all or part of the Fund,
			 excluding the amounts described in subsection (e)(4)(A).(B)ApprovalNot later than 60 days after the date on which a tribal investment plan is submitted under
			 subparagraph (A), the Secretary shall approve such investment plan if the
			 Secretary finds that the plan—(i)is reasonable and sound;(ii)meets the requirements of the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C.
			 4001 et seq.); and(iii)meets the requirements of this section.(C)DisapprovalIf the Secretary does not approve the tribal investment plan, the Secretary shall set forth in
			 writing the particular reasons for the disapproval.(2)DisbursementIf the tribal investment plan is approved by the Secretary, the funds involved shall be disbursed
			 from the Fund to the Klamath Tribes to be invested by the Klamath Tribes
			 in accordance with the approved tribal investment plan, subject to the
			 requirements of this section.(3)ComplianceThe Secretary may take such steps as the Secretary determines to be necessary to monitor the
			 compliance of a Tribe with an investment plan approved under paragraph
			 (1)(B).(4)Limitation on liabilityThe United States shall not be—(A)responsible for the review, approval, or audit of any individual investment under an approved
			 investment plan; or(B)directly or indirectly liable with respect to any such investment, including any act or omission of
			 the Klamath Tribes in managing or investing amounts in the Fund.(5)RequirementsThe principal and income derived from tribal investments carried out pursuant to an investment plan
			 approved under subparagraph (B) shall be—(A)subject to the requirements of this section; and(B)expended only in accordance with an economic development plan approved under subsection (e).(e)Economic development plan(1)In generalThe Klamath Tribes shall submit to the Secretary an economic development plan for the use of the
			 Fund, including the expenditure of any principal or income derived from
			 management under subsection (c) or from tribal investments carried out
			 under subsection (d).(2)ApprovalNot later than 60 days after the date on which an economic development plan is submitted under
			 paragraph (1), the Secretary shall approve the economic development plan
			 if the Secretary finds that the plan meets the requirements of the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001
			 et seq.) and this section.(3)Use of fundsThe economic development plan under this subsection shall—(A)require that the Klamath Tribes spend all amounts withdrawn from the Fund in accordance with this
			 section; and(B)include such terms and conditions as are necessary to meet the requirements of this section.(4)Resource acquisition and enhancement planThe economic development plan shall include a resource acquisition and enhancement plan, which
			 shall—(A)require that not less than 1/2 of the amounts appropriated for each fiscal year to carry out this section shall be used to
			 enhance, restore, and utilize the natural resources of the Klamath Tribes,
			 in a manner that also provides for the economic development of the Klamath
			 Tribes and, as determined by the Secretary, directly or indirectly benefit
			 adjacent non-Indian communities; and(B)be reasonably related to the protection, acquisition, enhancement, or development of natural
			 resources for the benefit of the Klamath Tribes and members of the Klamath
			 Tribes.(5)ModificationSubject to the requirements of this Act and approval by the Secretary, the Klamath Tribes may
			 modify a plan approved under this subsection.(6)Limitation on liabilityThe United States shall not be directly or indirectly liable for any claim or cause of action
			 arising from—(A)the approval of a plan under this paragraph; or(B)the use or expenditure by the Klamath Tribes of any amount in the Fund.(f)Limitation on per capita distributionsNo amount in the Fund (including any income accruing to the amount) and no revenue from any water
			 use contract may be distributed to any member of the Klamath Tribes on a
			 per capita basis.(g)Limitation on disbursement(1)In generalSubject to paragraph (2), amounts in the Fund shall not be available for disbursement under this
			 section until the Klamath Tribes—(A)make the commitments set forth in the Agreements; and(B)are determined by the Secretary to be in substantial compliance with those commitments.(2)Early disbursementBased on the unique history of the loss of reservation land by the Klamath Tribes through
			 termination of Federal recognition and acknowledging that restoration of
			 tribal land is essential to building the tribal economy and achieving
			 self-determination, the Secretary may disburse funds to the Klamath Tribes
			 prior to the satisfaction of the requirements of paragraph (1) on a
			 determination by the Secretary that such funds are available and that
			 early disbursement will support activities designed to increase employment
			 opportunities for members of the Klamath Tribes.(3)AgreementsAny such disbursement shall be in accordance with a written agreement between the Secretary and the
			 Klamath Tribes that provides the following:(A)For any disbursement to purchase land that is to be placed in trust pursuant to section 6 of the
			 Klamath Indian Tribe Restoration Act (25 U.S.C. 566d), the written
			 agreement shall specify that if assurances made do not become permanent as
			 described in section 15.3.3 of the Restoration Agreement and on
			 publication of a notice by the Secretary pursuant to section 15.3.4.C of
			 the Restoration Agreement or section 10.2 of the Upper Basin Agreement,
			 any land purchased with disbursements from the Fund shall revert back to
			 sole ownership by the United States unless, prior to reversion, the
			 Klamath Tribes enter into a written agreement to repay the purchase price
			 to the United States, without interest, in annual installments over a
			 period not to exceed 40 years.(B)For any disbursement to support economic activity and creation of tribal employment opportunities
			 (including any rehabilitation of existing properties to support economic
			 activities), the written agreement shall specify that if assurances made
			 do not become permanent as described in section 15.3.3 of the Restoration
			 Agreement and on publication of a notice by the Secretary pursuant to
			 section 15.3.4.C of the Restoration Agreement or section 10.2 of the Upper
			 Basin Agreement, any amounts disbursed from the Fund shall be repaid to
			 the United States, without interest, in annual installments over a period
			 not to exceed 40 years.(h)ProhibitionAmounts in the Fund may not be made available for any purpose other than a purpose described in
			 this section.(i)Annual reports(1)In generalNot later than 60 days after the end of each fiscal year beginning with fiscal year 2014, the
			 Secretary shall submit to the Committee on Appropriations of the House of
			 Representatives, the Committee on Appropriations of the Senate, and the
			 appropriate authorizing committees of the Senate and the House of
			 Representatives a report on the operation of the Fund during the fiscal
			 year.(2)ContentsEach report shall include, for the fiscal year covered by the report, the following:(A)A statement of the amounts deposited into the Fund.(B)A description of the expenditures made from the Fund for the fiscal year, including the purpose of
			 the expenditures.(C)Recommendations for additional authorities to fulfill the purpose of the Fund.(D)A statement of the balance remaining in the Fund at the end of the fiscal year.(j)No third party rightsThis section does not create or vest rights or benefits for any party other than the Klamath Tribes
			 and the United States.(k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $8,000,000 for each fiscal year,
			 not to exceed a total amount of $40,000,000.8.Hydroelectric facilities(a)Secretarial determination(1)In generalSubject to paragraph (3), in accordance with section 3 of the Hydroelectric Settlement, the
			 Secretary shall—(A)as soon as practicable after the date of enactment of this Act, determine whether to proceed with
			 facilities removal, based on whether facilities removal—(i)would advance restoration of the salmonid fisheries of the Klamath Basin; and(ii)is in the public interest, taking into account potential impacts on affected local communities and
			 federally recognized Indian tribes; and(B)if the Secretary determines under subparagraph (A) to proceed with facilities removal, include in
			 the determination the designation of a dam removal entity, subject to
			 paragraph (6).(2)Basis for secretarial determination to proceedFor purposes of making a determination under paragraph (1)(A), the Secretary, in cooperation with
			 the Secretary of Commerce and other appropriate entities, shall—(A)use existing information;(B)conduct any necessary additional studies;(C)comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(D)take such other actions as the Secretary determines to be appropriate to support the determination
			 of the Secretary under paragraph (1).(3)Conditions for secretarial determination to proceedThe Secretary may not make or publish the determination under this subsection, unless the
			 conditions specified in section 3.3.4 of the Hydroelectric Settlement have
			 been satisfied.(4)Publication of noticeThe Secretary shall publish notification of the determination of the Secretary under this
			 subsection in the Federal Register.(5)Judicial review of secretarial determination(A)In generalFor purposes of judicial review, the determination of the Secretary shall constitute a final agency
			 action with respect to whether or not to proceed with facilities removal.(B)Petition for review(i)Filing(I)In generalJudicial review of the determination of the Secretary and related actions to comply with
			 environmental laws (including the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.), and the National Historic Preservation Act (16
			 U.S.C. 470 et seq.)) may be obtained by an aggrieved person only as
			 provided in this paragraph.(II)JurisdictionA petition for review under this paragraph may be filed only in the United States Court of Appeals
			 for the District of Columbia Circuit or in the Ninth Circuit Court of
			 Appeals.(III)LimitationA district court of the United States and a State court shall not have jurisdiction to review the
			 determination of the Secretary or related actions to comply with
			 environmental laws described in subclause (I).(ii)Deadline(I)In generalExcept as provided in subclause (II), any petition for review under this paragraph shall be filed
			 not later than 60 days after the date of publication of the determination
			 of the Secretary in the Federal Register.(II)Subsequent groundsIf a petition is based solely on grounds arising after the date that is 60 days after the date of
			 publication of the determination of the Secretary in the Federal Register,
			 the petition for review under this subsection shall be filed not later
			 than 60 days after the grounds arise.(C)ImplementationAny action of the Secretary with respect to which review could have been obtained under this
			 paragraph shall not be subject to judicial review in any action relating
			 to the implementation of the determination of the Secretary or in
			 proceedings for enforcement of the Hydroelectric Settlement.(D)Applicable standard and scopeJudicial review of the determination of the Secretary shall be in accordance with the standard and
			 scope of review under subchapter II of chapter 5, and chapter 7, of title
			 5, United States Code (commonly known as the Administrative Procedure Act).(E)NontollingThe filing of a petition for reconsideration by the Secretary of an action subject to review under
			 this subsection shall not—(i)affect the finality of the action for purposes of judicial review;(ii)extend the time within which a petition for judicial review under this subsection may be filed; or(iii)postpone the effectiveness of the action.(6)Requirements for dam removal entityA dam removal entity designated by the Secretary under paragraph (1)(B) shall—(A)have the capabilities for facilities removal described in section 7.1.1 of the Hydroelectric
			 Settlement; and(B)be the Department of the Interior, except that the Secretary, consistent with section 3.3.4.E of
			 the Hydroelectric Settlement, may designate a non-Federal dam removal
			 entity if—(i)the Secretary, in the sole judgment and discretion of the Secretary, finds that the dam removal
			 entity-designate—(I)is qualified; and(II)has the capabilities described in subparagraph (A);(ii)the States of California and Oregon have concurred in the finding under clause (i); and(iii)the dam removal entity-designate has committed, if so designated, to perform facilities removal
			 within the State Cost Cap as described in section 4.1.3 of the
			 Hydroelectric Settlement.(7)Responsibilities of dam removal entityThe dam removal entity designated by the Secretary under paragraph (1)(B) shall have the
			 responsibilities described in section 7.1.2 of the Hydroelectric
			 Settlement.(b)Facilities removal(1)ApplicabilityThis subsection shall apply if—(A)the determination of the Secretary under subsection (a) provides for proceeding with facilities
			 removal;(B)the State of California and the State of Oregon concur in the determination of the Secretary, in
			 accordance with section 3.3.5 of the Hydroelectric Settlement;(C)the availability of non-Federal funds for the purposes of facilities removal is consistent with the
			 Hydroelectric Settlement; and(D)the Hydroelectric Settlement has not terminated in accordance with section 8.11 of the
			 Hydroelectric Settlement.(2)Non-federal funds(A)In generalNotwithstanding title 31, United States Code, if the Department of the Interior is designated as
			 the dam removal entity under subsection (a)(1)(B), the Secretary may
			 accept, manage, and expend, without further appropriation, non-Federal
			 funds for the purpose of facilities removal in accordance with sections 4
			 and 7 of the Hydroelectric Settlement.(B)RefundThe Secretary may administer and refund any amounts described in subparagraph (A) received from the
			 State of California in accordance with the requirements established by the
			 State.(3)AgreementsThe dam removal entity may enter into agreements and contracts as necessary to assist in the
			 implementation of the Hydroelectric Settlement.(4)Proceeding with facilities removal(A)In generalThe dam removal entity shall, consistent with the Hydroelectric Settlement—(i)develop a definite plan for facilities removal as described in section 7 of the Hydroelectric
			 Settlement, including a schedule for facilities removal;(ii)obtain all permits, authorizations, entitlements, certifications, and other approvals necessary to
			 implement facilities removal, including a permit under section 404 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1344), notwithstanding
			 subsection (r) of that section; and(iii)implement facilities removal.(B)State and local laws(i)In generalExcept as provided in clause (ii), facilities removal shall be subject to applicable requirements
			 of State and local laws relating to permits and other authorizations, to
			 the extent the requirements are not in conflict with Federal law,
			 including the determination of the Secretary under subsection (a) and the
			 definite plan (including the schedule) for facilities removal authorized
			 under this Act.(ii)LimitationsClause (i) shall not affect—(I)the authorities of the States regarding concurrence with the determination of the Secretary under
			 subsection (a) in accordance with State law; or(II)the authority of a State public utility commission regarding funding of facilities removal.(iii)JurisdictionThe United States district courts shall have original jurisdiction over all claims regarding the
			 consistency of State and local laws regarding permits and other
			 authorizations, and of State and local actions pursuant to those laws,
			 with the definite plan (including the schedule) for facilities removal
			 authorized under this Act.(C)Acceptance of title to facilities(i)In generalThe dam removal entity may accept from PacifiCorp all rights, titles, permits, and other interests
			 in the facilities and associated land, for facilities removal and for
			 disposition of facility land (as provided in section 7.6.4 of the
			 Hydroelectric Settlement) on providing to PacifiCorp a notice that the dam
			 removal entity is ready to commence facilities removal in accordance with
			 section 7.4.1 of the Hydroelectric Settlement.(ii)Non-federal dam removal entityNotwithstanding section 8 of the Federal Power Act (16 U.S.C. 801), the transfer of title to
			 facilities from PacifiCorp to a non-Federal dam removal entity, in
			 accordance with the Hydroelectric Settlement and this Act, is authorized.(D)Continued power generation(i)In generalIn accordance with an agreement negotiated under clause (ii), on transfer of title pursuant to
			 subparagraph (C) and until the dam removal entity instructs PacifiCorp to
			 cease the generation of power, PacifiCorp may continue, consistent with
			 State law—(I)to generate, and retain title to, any power generated by the facilities in accordance with section
			 7 of the Hydroelectric Settlement; and(II)to transmit and use the power for the benefit of the customers of PacifiCorp under the jurisdiction
			 of applicable State public utility commissions and the Commission.(ii)Agreement with dam removal entityAs a condition of transfer of title pursuant to subparagraph (C), the dam removal entity shall
			 enter into an agreement with PacifiCorp that provides for continued
			 generation of power in accordance with clause (i).(5)Licenses and jurisdiction(A)Annual licenses(i)In generalThe Commission shall issue annual licenses authorizing PacifiCorp to continue to operate the
			 facilities until PacifiCorp transfers title to all of the facilities.(ii)TerminationThe annual licenses shall terminate with respect to a facility on transfer of title for the
			 facility from PacifiCorp to the dam removal entity.(iii)Staged removal(I)In generalOn transfer of title of any facility by PacifiCorp to the dam removal entity, annual license
			 conditions shall no longer be in effect with respect to the facility.(II)Nontransfer of titleAnnual license conditions shall remain in effect with respect to any facility for which PacifiCorp
			 has not transferred title to the dam removal entity to the extent
			 compliance with the annual license conditions are not prevented by the
			 removal of any other facility.(B)JurisdictionThe jurisdiction of the Commission under part I of the Federal Power Act (16 U.S.C. 792 et seq.)
			 shall terminate with respect to a facility on the transfer of title for
			 the facility from PacifiCorp to the dam removal entity.(C)Relicensing(i)In generalThe Commission shall—(I)stay the proceeding of the Commission regarding the pending license application of PacifiCorp for
			 Project No. 2082 for the period during which the Hydroelectric Settlement
			 remains in effect; and(II)resume the proceeding and proceed to take final action on the new license application only if the
			 Hydroelectric Settlement terminates pursuant to section 8.11 of the
			 Hydroelectric Settlement.(D)Termination; limitationsIf the Hydroelectric Settlement is terminated pursuant to section 8.11 of the Hydroelectric
			 Settlement, the Commission, in proceedings on the application for
			 relicensing, shall not be bound by the record or findings of the Secretary
			 relating to the determination of the Secretary or by the determination of
			 the Secretary.(c)Liability protection(1)In generalNotwithstanding any other Federal, State, local, or common law, PacifiCorp shall not be liable for
			 any harm to an individual or entity, property, or the environment, or any
			 damages resulting from facilities removal or facility operations arising
			 from, relating to, or triggered by actions associated with facilities
			 removal under this Act, including any damage caused by the release of any
			 material or substance (including a hazardous substance).(2)FundingNotwithstanding any other Federal, State, local, or common law, no individual or entity
			 contributing funds for facilities removal shall be held liable, solely by
			 virtue of that funding, for any harm to an individual or entity, property,
			 or the environment, or damages arising from facilities removal or facility
			 operations arising from, relating to, or triggered by actions associated
			 with facilities removal under this Act, including any damage caused by the
			 release of any material or substance (including a hazardous substance).(3)PreemptionNotwithstanding section 10(c) of the Federal Power Act (16 U.S.C. 803(c)), protection from
			 liability pursuant to this section shall preempt the laws of any State to
			 the extent the laws are inconsistent with this Act, except that this Act
			 shall not limit any otherwise-available immunity, privilege, or defense
			 under any other provision of law.(4)Effective dateLiability protection under this subsection shall take effect as the protection relates to any
			 particular facilities on transfer of title to the facility from PacifiCorp
			 to the dam removal entity designated by the Secretary under subsection
			 (a)(1)(B).(d)Facilities not removed(1)Keno facility(A)TransferOn notice that the dam removal entity is ready to commence removal of the J.C. Boyle Dam, the
			 Secretary shall accept the transfer of title to the Keno Facility to the
			 United States in accordance with section 7.5 of the Hydroelectric
			 Settlement.(B)Effect of transferOn the transfer under subparagraph (A), and without further action by Congress—(i)the Keno Facility shall—(I)become part of the Klamath Reclamation Project; and(II)be operated and maintained in accordance with the Federal reclamation laws and this Act; and(ii)the jurisdiction of the Commission over the Keno Facility shall terminate.(2)East side and west side developmentsOn filing by PacifiCorp of an application for surrender of the East Side and West Side Developments
			 in Project No. 2082, the Commission shall issue an order approving partial
			 surrender of the license for Project No. 2082, including any reasonable
			 and appropriate conditions, as provided in section 6.4.1 of the
			 Hydroelectric Settlement.(3)Fall creekNot later than 60 days after the date of the transfer of title to the Iron Gate Facility to the dam
			 removal entity, the Commission shall resume timely consideration of the
			 pending licensing application for the Fall Creek development pursuant to
			 the Federal Power Act (16 U.S.C. 791a et seq.), regardless of whether
			 PacifiCorp retains ownership of Fall Creek or transfers ownership to a new
			 licensee.(4)Iron gate hatcheryNotwithstanding section 8 of the Federal Power Act (16 U.S.C. 801), consistent with section 7.6.6
			 of the Hydroelectric Settlement title to the PacifiCorp hatchery
			 facilities within the State of California shall be transferred to the
			 State of California at—(A)the time of transfer to the dam removal entity of title to the Iron Gate Dam; or(B)such other time as may be agreed to by the parties to the Hydroelectric Settlement.9.Administration and funding(a)Agreements(1)In generalThe Secretaries may enter into such agreements (including contracts, memoranda of understanding,
			 financial assistance agreements, cost sharing agreements, and other
			 appropriate agreements) with State, tribal, and local government agencies
			 or private individuals and entities as the Secretary concerned consider to
			 be necessary to carry out this Act and the Settlements, subject to such
			 terms and conditions as the Secretary concerned considers to be necessary.(2)Tribal programsConsistent with paragraph (1) and section 32 of the Restoration Agreement, the Secretaries shall
			 give priority to qualified Party tribes in awarding grants, contracts, or
			 other agreements for purposes of implementing the fisheries programs
			 described in part III of the Restoration Agreement.(b)Establishment of accountsThere are established in the Treasury for the deposit of appropriations and other funds (including
			 non-Federal donated funds) the following noninterest-bearing accounts:(1)The On-Project Plan and Power for Water Management Fund, to be administered by the Bureau of
			 Reclamation.(2)The Water Use Retirement and Off-Project Reliance Fund, to be administered by the United States
			 Fish and Wildlife Service.(3)The Klamath Drought Fund, to be administered by the National Fish and Wildlife Foundation.(c)Management(1)In generalThe accounts established by subsection (b) shall be managed in accordance with this Act and section
			 14.3 of the Restoration Agreement.(2)TransfersNotwithstanding section 1535 of title 31, United States Code, the Secretaries are authorized to
			 enter into interagency agreements for the transfer of Federal funds
			 between Federal programs for the purpose of implementing this Act and the
			 Settlements.(d)Acceptance and expenditure of non-Federal funds(1)In generalNotwithstanding title 31, United States Code, the Secretaries may accept and expend, without
			 further appropriation, non-Federal funds, in-kind services, or property
			 for purposes of implementing the Settlement.(2)UseThe funds and property described in paragraph (1) may be expended or used, as applicable, only for
			 the purpose for which the funds or property were provided.(e)Funds available until expendedAll funds made available for the implementation of the Settlements shall remain available until
			 expended.(f)Termination of agreementsIf any Agreement terminates—(1)any appropriated Federal funds provided to a party that are unexpended at the time of the
			 termination of the Agreement shall be returned to the general fund of the
			 Treasury; and(2)any appropriated Federal funds provided to a party shall be treated as an offset against any claim
			 for damages by the party arising under the Agreement.(g)Budget(1)In generalThe budget of the President shall include such requests as the President considers to be necessary
			 for the level of funding for each of the Federal agencies to carry out the
			 responsibilities of the agencies under the Settlements.(2)Crosscut budgetNot later than the date of submission of the budget of the President to Congress for each fiscal
			 year, the Director of the Office of Management and Budget shall submit to
			 the appropriate authorizing and appropriating committees of the Senate and
			 the House of Representatives a financial report containing—(A)an interagency budget crosscut report that displays the budget proposed for each of the Federal
			 agencies to carry out the Settlements for the upcoming fiscal year,
			 separately showing funding requested under preexisting authorities and new
			 authorities provided by this Act;(B)a detailed accounting of all funds received and obligated by all Federal agencies responsible for
			 implementing the Settlements; and(C)a budget for proposed actions to be carried out in the upcoming fiscal year by the applicable
			 Federal agencies in the upcoming fiscal year.(h)Report to congressNot later than the date of submission of the budget of the President to Congress for each fiscal
			 year, the Secretaries shall submit to the appropriate authorizing
			 committees of the Senate and the House of Representatives a report that
			 describes—(1)the status of implementation of all of the Settlements;(2)expenditures during the preceding fiscal year for implementation of all of the Settlements;(3)the current schedule and funding levels that are needed to complete implementation of each of the
			 Settlements;(4)achievements in advancing the purposes of complying with the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) under the Settlements;(5)additional achievements in restoring fisheries under the Settlements;(6)the status of water deliveries for the preceding water year and projections for the upcoming water
			 year for—(A)the Klamath Project and irrigators in the Off-Project Area pursuant to the Agreements; and(B)the National Wildlife Refuges in areas covered by the Agreements;(7)the status of achieving the goals of supporting sustainable agriculture production (including the
			 goal of limiting net power costs for water management) and general
			 economic development in the Klamath Basin;(8)the status of achieving the goal of supporting the economic development of the Party tribes; and(9)the assessment of the Secretaries of the progress being made toward completing implementation of
			 all of the Settlements.1.Short titleThis Act may be cited as the
		  Klamath Basin Water Recovery and Economic Restoration Act of 2014.2.DefinitionsIn this Act:(1)AgreementThe term Agreement means each of—(A)the Restoration Agreement; and(B)the Upper Basin Agreement.(2)CommissionThe term Commission means the Federal Energy Regulatory Commission.(3)Facilities removalThe term facilities removal means—(A)physical removal of all or part of each facility to achieve, at a minimum, a free-flowing condition
			 and volitional fish passage;(B)site remediation and restoration, including restoration of previously inundated land;(C)measures to avoid or minimize adverse downstream impacts; and(D)all associated permitting for the actions described in this paragraph.(4)FacilityThe term facility means the following 1 or more hydropower facilities (including appurtenant works licensed to
			 PacifiCorp)  within the jurisdictional boundary of the
			 Klamath
			 Hydroelectric Project, FERC Project No. 2082 (as applicable):(A)Iron Gate Dam.(B)Copco No. 1 Dam.(C)Copco No. 2 Dam.(D)J.C. Boyle Dam.(5)GovernorsThe term Governors means—(A)the Governor of the State of Oregon; and(B)the Governor of the State of California.(6)Hydroelectric settlementThe term Hydroelectric Settlement means the agreement entitled Klamath Hydroelectric Settlement Agreement and dated February 18, 2010 (including any amendments to that agreement approved pursuant to
			 section 3(a)).(7)Joint management entityThe term Joint Management Entity means the entity that—(A)is comprised of the Landowner Entity, the Klamath Tribes, the United States, and the State of
			 Oregon;(B)represents the interests of
			 the parties to the Upper Basin Agreement; and(C)is responsible for
			 overseeing implementation of the Upper Basin Agreement, as described in
			 section 7 of
			 the Upper Basin Agreement.(8)Joint management entity technical teamThe term Joint Management Entity Technical Team means the group of specialists appointed by the Joint Management Entity as provided for in
			 section 7.8 of the Upper Basin Agreement.(9)Keno facilityThe term Keno Facility means the dam located in Klamath County, Oregon, land underlying the dam, appurtenant facilities,
			 and PacifiCorp-owned property described as Klamath County Map Tax Lot
			 R-3907-03600-00200-000.(10)Klamath basin(A)In generalThe term Klamath Basin means the land tributary to  the Klamath River in Oregon and California.(B)InclusionsThe term Klamath Basin includes the Lost River and Tule Lake Basins.(11)Klamath project(A)In generalThe term Klamath Project means the Bureau of Reclamation project in the States of California and Oregon, as authorized
			 under the Act of June 17, 1902 (32 Stat. 388, chapter 1093).(B)InclusionsThe term Klamath Project includes any dams, canals, and other works and interests for water diversion, storage, delivery,
			 and drainage, flood control, and similar functions that are part of  the
			 project
			 described in subparagraph (A).(12)Klamath project water usersThe term Klamath Project Water Users has the meaning given the term in the Restoration Agreement.(13)Landowner entityThe term Landowner Entity means the entity established pursuant to section 8 of the Upper Basin Agreement.(14)Off-project areaThe term Off-Project Area means—(A)the areas within the Sprague River, Sycan River, Williamson River, and Wood Valley (including the
			 Wood River, Crooked Creek, Sevenmile Creek, Fourmile Creek, and Crane
			 Creek) subbasins referred to in  Exhibit B of the Upper Basin Agreement;
			 and(B)to the extent provided for in the Upper Basin Agreement, any other areas for which  claims
			 described by section 1.3 or 2.5.1 of the Upper Basin Agreement are
			 settled as provided for in section
			 2.5.1 of the Upper Basin Agreement.(15)Off-project irrigatorThe term Off-Project Irrigator means any person that is—(A)(i)a claimant for water rights for irrigation uses in the Off-Project Area  in Oregon’s Klamath Basin
			 Adjudication; or(ii)a holder of a State of Oregon water right permit or certificate
			 for irrigation use in the Off-Project Area; and(B)a Party to the Upper Basin Agreement.(16)Oregon’s klamath basin adjudicationThe term Oregon’s Klamath Basin adjudication means the proceeding to determine  surface water rights pursuant to chapter 539 of the Oregon
			 Revised
			 Statutes entitled In the matter of the determination of the relative rights of the waters of the Klamath River, a
			 tributary of the Pacific Ocean, in the Circuit Court of the State of Oregon for the County of Klamath, numbered WA 1300001.(17)PacificorpThe term PacifiCorp means the owner and licensee of the facility (as of the date of enactment of this Act).(18)Party tribesThe term Party tribes means—(A)the Yurok Tribe;(B)the Karuk Tribe;(C)the Klamath Tribes; and(D)such other federally recognized tribes of the Klamath Basin as may become party to the Restoration
			 Agreement after the date of enactment of this Act.(19)Restoration agreementThe term Restoration Agreement means the agreement entitled Klamath River Basin Restoration Agreement for the Sustainability of Public and Trust Resources and
			 Affected Communities and dated February 18, 2010 (including amendments adopted prior to the date of enactment of this
			 Act and any further amendments to that agreement approved pursuant to
			 section 3(a)).(20)Riparian programThe term Riparian Program means the program described in section 4 of the Upper Basin Agreement.(21)SecretaryThe term Secretary means the Secretary  of the Interior.(22)SecretariesThe term Secretaries means each of—(A)the Secretary of the Interior;(B)the Secretary of Commerce; and(C)the Secretary of Agriculture.(23)SettlementsThe term Settlements means each of—(A)the Hydroelectric Settlement;(B)the Restoration Agreement; and(C)the Upper Basin Agreement.(24)Upper basin agreementThe term Upper Basin Agreement means the agreement entitled Upper Klamath Basin Comprehensive Agreement and dated April 18, 2014 (including any amendments to that agreement approved pursuant to section
			 3(a)).(25)Water use programThe term Water Use Program means the program described in section 3 of the Upper Basin Agreement and section 16.2 of the
			 Restoration Agreement.3.Authorization, execution, and implementation of settlements(a)Ratification of settlements(1)In generalExcept as modified by this Act, and to the extent that the Settlements do not conflict with this
			 Act, the Settlements are authorized, ratified, and confirmed.(2)Amendments consistent with this actIf any amendment is executed to make any of the Settlements consistent with this Act, the amendment
			 is also authorized, ratified, and confirmed to the extent the
			 amendment is consistent with this Act.(3)Further amendmentsIf any amendment to any of the	Settlements is executed by the parties to the applicable Settlement
			 after the date of
			 enactment of this Act, unless the Secretary, the Secretary of Commerce, or
			 Secretary of Agriculture determines, not later than 90 days after the
			 date on which the
			 non-Federal parties agree to the amendment, that the amendment is
			 inconsistent with this Act or other provisions of law, the amendment is
			 also authorized, ratified, and confirmed to the extent the amendment—(A)is not inconsistent with this Act or other provisions of law;(B)is executed in a manner consistent with the terms of the applicable Settlement; and(C)does not require congressional approval pursuant to section 2116 of the Revised Statutes (25 U.S.C.
			 177) or other applicable Federal law.(b)Execution and implementation of  settlements(1)The agreements(A)In generalAs authorized, ratified, and confirmed pursuant to subsection (a)—(i)the Secretary, the Secretary of Commerce, and the Secretary of Agriculture shall promptly execute
			 and implement the Restoration
			 Agreement; and(ii)the Secretary and the Secretary of Commerce shall promptly
			 execute and implement the Upper Basin Agreement.(B)Effect of executing agreementsNotwithstanding subsection (l),  execution by the applicable Secretaries under subparagraph  (A) of
			 either Agreement shall not be considered a major Federal action under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(C)Participation in the upper basin agreementAs provided for in the Upper Basin Agreement and as part of implementing the Upper Basin Agreement,
			 the
			 Secretary and the Secretary of Commerce may—(i)participate in the Water Use Program and in the Riparian Program; and(ii)serve as members of the Joint Management Entity  representing the Bureau of Indian Affairs,
			 the United States Fish and Wildlife Service, the United States Geological
			 Survey, and
			 the National Marine Fisheries Service of the Department of Commerce,  with
			 the Secretary serving as the voting member, as described in section 7.1.5
			 of the Upper Basin Agreement.(2)Hydroelectric settlementTo the extent that the Hydroelectric Settlement does not conflict with this Act, the Secretary, the
			 Secretary of Commerce, and the Commission shall
			 implement the Hydroelectric Settlement, in consultation with other
			 applicable Federal agencies.(c)Federal responsibilitiesTo the extent consistent with the Settlements, this Act, and other provisions of law, the
			 Secretary, the Secretary of Commerce, the Secretary of Agriculture, and
			 the Commission shall perform all actions necessary to
			 carry out each responsibility of the Secretary, the Secretary of Commerce,
			 the Secretary of Agriculture, and the Commission, respectively, under the
			 Settlements.(d)Environmental complianceIn implementing the Settlements, the Secretaries and the Commission shall comply with—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(3)all other applicable law.(e)Publication of notice; effect of publication(1)Restoration agreement(A)PublicationThe Secretary shall publish the notice required by section 15.3.4.A or section 15.3.4.C of the
			 Restoration Agreement, as applicable, in accordance with the Restoration
			 Agreement.(B)Effect of publicationPublication of the notice described in subparagraph (A) shall have the effects on the commitments,
			 rights, and obligations of the Party tribes, the United States (as
			 trustee for the federally recognized tribes of the Klamath Basin), and
			 other parties to the Restoration Agreement provided for in the Restoration
			 Agreement.(2)Upper basin agreement(A)PublicationThe Secretary shall publish the notice required by section 10.1 of the Upper Basin Agreement if all
			 requirements of section 10 of the Upper Basin Agreement have been
			 fulfilled, including the requirement for notice by the Klamath Tribes of
			 the willingness of the Tribes to proceed with the Upper Basin Agreement
			 following enactment of authorizing legislation as described in section
			 10.1.10 or 10.2 of the Upper Basin
			 Agreement, as applicable, in accordance with the Upper Basin Agreement.(B)Effect of publication(i)PermanencyOn publication of the notice required under section 10.1 of the Upper Basin Agreement, the Upper
			 Basin Agreement shall become
			 permanent.(ii)TerminationOn publication of the notice required under section 10.2 of the Upper Basin Agreement, the Upper
			 Basin Agreement shall
			 terminate, according to the terms of that section.(3)Judicial review(A)In generalJudicial review of a decision of the Secretary pursuant to this subsection shall be in accordance
			 with the standard and scope of review	under subchapter II of chapter 5,
			 and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act).(B)DeadlineAny petition for review under this subparagraph shall be
			 filed
			 not later than 1 year after the date of publication of the notice required
			 under
			 this paragraph.(f)Eligibility for funds protectedNotwithstanding any other provision of law, nothing in this Act or the implementation of the
			 Settlements, other than as explicitly provided for in this Act or the
			 Settlements—(1)restricts or alters the eligibility of any party to any of the Settlements, or of any Indian tribe,
			 for the receipt of funds; or(2)shall be considered an offset against any obligations or funds	in existence on the date of
			 enactment of this Act, under any Federal or State law.(g)Tribal rights protectedNothing in this Act or the Settlements—(1)affects the rights of any Indian tribe outside the Klamath Basin; or(2)amends, alters, or limits the authority of the Indian tribes of the Klamath
			 Basin to exercise any water rights the
			 Indian tribes hold or may be determined to hold except as expressly
			 provided in the Agreements.(h)Water rights(1)In generalExcept as specifically provided in this Act and the Settlements, nothing in this Act or the
			 Settlements creates or determines water rights or affects water rights
			 or water right claims in existence on the date of enactment of this Act.(2)No standard for quantificationNothing in this Act or the Settlements establishes any standard for the quantification
			 of Federal reserved water rights or any water claims of any Indian
			 tribe in any judicial or administrative proceeding.(i)Willing sellersAny acquisition of interests in land or water pursuant to either Agreement shall be from willing
			 sellers.(j)No private right of action(1)In generalNothing in this Act confers on any person or entity not a party to the Settlements a private right
			 of action or claim for relief to interpret or enforce this Act or the
			 Settlements.(2)Other lawThis subsection does not alter or curtail any right of action or claim for relief under any other
			 applicable law.(k)State courtsNothing in this Act expands the jurisdiction of State courts to review Federal agency actions or
			 determine Federal rights.(l)Relationship to certain other federal law(1)In generalNothing in this Act amends, supersedes, modifies, or otherwise affects—(A)Public Law 88–567 (16 U.S.C. 695k et seq.), except as provided in section 4(c);(B)the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.);(C)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(D)the National Environmental Policy Act of  1969 (42 U.S.C. 4321 et seq.);(E)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), except to the extent section
			 8(b)(4) of this Act requires a permit under section 404 of that Act (33
			 U.S.C. 1344), notwithstanding section 404(r) of that Act (33 U.S.C.
			 1344(r)); or(F)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).(G)the Treaty between the United States and the Klamath and Moadoc Tribes and the Yahooskin Band of
			 Snake Indians dated October 14, 1864 (16 Stat. 707); or(H)the Klamath Indian Tribe Restoration Act (25 U.S.C. 566 et seq.).(2)ConsistencyThe Agreements shall be considered consistent with subsections (a) through (c)	of section 208 of
			 the Department of Justice
			 Appropriation Act, 1953 (43 U.S.C. 666).(3)Federal advisory committee actThe actions of the Joint Management Entity and the Joint Management Entity Technical Team shall not
			 be subject to the Federal
		Advisory Committee Act (5 U.S.C. App.).(m)Waiver of sovereign immunity by the United StatesExcept as provided in subsections (a) through (c) of section 208 of the Department of Justice
			 Appropriations Act, 1953 (43 U.S.C. 666), nothing in this Act or the
			 implementation of the Settlements waives the sovereign immunity of the
			 United States.(n)Waiver of sovereign immunity by the party tribesNothing in this Act waives or abrogates the sovereign
			 immunity of the Party tribes.4.Klamath project authorized purposes(a)Klamath project purposes(1)In generalSubject to paragraph (2) and subsection (b), the purposes of the Klamath Project include—(A)irrigation;(B)reclamation;(C)flood control;(D)municipal;(E)industrial;(F)power;(G)fish and wildlife purposes; and(H)National Wildlife Refuge purposes.(2)Effect of fish and wildlife purposes(A)In generalSubject to subparagraph (B), the fish and wildlife and National Wildlife Refuge purposes of the
			 Klamath Project authorized under
			 paragraph (1) shall not adversely affect the irrigation purpose of the
			 Klamath Project.(B)Water allocations and deliveryNotwithstanding subparagraph (A), the water allocations and delivery to the National Wildlife
			 Refuges provided for in the Restoration Agreement shall not constitute an
			 adverse effect on the irrigation purpose of the Klamath Project for
			 purposes of this paragraph.(b)Water rights adjudicationFor purposes of the determination of water rights in Oregon’s Klamath Basin adjudication, until the
			 date on which the Appendix E-1 to the Restoration Agreement is filed in
			 Oregon’s Klamath Basin adjudication pursuant to the Restoration Agreement,
			 the purposes of the Klamath Project shall be the purposes in effect on the
			 day before the date of enactment of this Act.(c)Disposition of net revenues from leasing of tule lake and lower klamath national wildlife refuge
			 landNet revenues from the leasing of refuge land within the
			 Tule Lake National Wildlife Refuge and Lower Klamath National Wildlife
			 Refuge under section 4 of Public Law 88–567 (78 Stat. 851) (commonly known
			 as the Kuchel Act) shall be provided as follows:(1)Directly, without further appropriation:(A)10 percent of net revenues from land within the Tule Lake National Wildlife Refuge that are within
			 the boundaries of Tulelake Irrigation District to Tulelake Irrigation
			 District, as provided in article 4 of Contract No. 14–06–200–5954 and
			 section 2(a) of the Act of August 1, 1956 (70 Stat. 799, chapter 828).(B)Such amounts as are necessary to counties as payments in lieu of taxes as provided in section 3 of
			 Public Law 88–567 (16 U.S.C. 695m).(2)Subject to appropriation and, when so appropriated, notwithstanding any other provision of law:(A)20 percent of net revenues to the Klamath Basin National Wildlife Refuge Complex of the United
			 States Fish and Wildlife Service, for wildlife management purposes on the
			 Tule Lake National Wildlife Refuge and the Lower Klamath National Wildlife
			 Refuge.(B)10 percent of net revenues from land within the Lower Klamath National Wildlife Refuge that are
			 within the boundaries of the Klamath Drainage District to Klamath Drainage
			 District, for operation and maintenance responsibility for the Federal
			 reclamation water delivery and drainage facilities within the boundaries
			 of the Klamath Drainage District and the Lower Klamath National Wildlife
			 Refuge exclusive of the Klamath Straits Drain, subject to a transfer
			 agreement with the Bureau of Reclamation under which the Klamath Drainage
			 District assumes the operation and maintenance duties of the Bureau of
			 Reclamation for Klamath Drainage District (Area K) lease land exclusive of
			 Klamath Straits Drain.(C)The remainder of net revenues  after application of paragraph (1) and subparagraphs (A) and (B) of
			 this paragraph to the Bureau of Reclamation for—(i)operation and maintenance costs of Link River and Keno Dams incurred by the United States; and(ii)to the extent that the revenues received under this paragraph for any year exceed the costs
			 described in clause (i)—(I)future capital costs of the Klamath Project; or(II)the Renewable Power Program described in section 17.7 of the Restoration Agreement, pursuant to an
			 expenditure plan submitted to and approved by the Secretary.5.Tribal commitments; release of claims(a)Actions by klamath tribes(1)Restoration agreement commitments acknowledged and agreed toIn consideration for the resolution of any contest or exception of the Klamath Project Water Users
			 to the water rights claims of the Klamath Tribes and the United States
			 (acting as trustee for the Klamath Tribes and members of the Klamath
			 Tribes in Oregon’s Klamath Basin adjudication), and for the other
			 commitments of the Klamath Project Water Users described in the
			 Restoration Agreement, and for other benefits described in the Restoration
			 Agreement and this Act, the Klamath Tribes (on behalf of the Klamath
			 Tribes and the members of  the Klamath Tribes) may make the commitments
			 provided in the Restoration Agreement.(2)Upper basin agreement commitments acknowledged and agreed toIn consideration for the resolution of any contest or exception of the Off-Project Irrigators to
			 the water rights claims of the Klamath Tribes and the United States
			 (acting as trustee for the Klamath Tribes and members of the Klamath
			 Tribes in Oregon’s Klamath Basin adjudication), and for the other
			 commitments of the Off-Project Irrigators described in the upper Basin
			 Agreement, and for other benefits described in the Upper Basin Agreement
			 and this Act, the Klamath Tribes (on behalf of the Klamath Tribes and the
			 members of the Klamath Tribes) may make the commitments provided in the
			 Upper Basin Agreement.(3)No further action requiredExcept as provided in subsection (c), the commitments described in paragraphs (1) and (2) are
			 confirmed as effective and binding, in accordance with the terms of the
			 commitments, without further action by the Klamath Tribes.(4)Additional commitmentsThe Klamath Tribes (on behalf of the tribe and the members of the tribe) may make additional
			 commitments and assurances in exchange for the resolution of its claims
			 described in section 1.3.1 or 2.5.1 of the Upper Basin Agreement, subject
			 to
			 the conditions that the commitments and assurances shall be—(A)consistent with this Act, the Settlements, and other applicable provisions of law, based on the
			 totality of the circumstances; and(B)covered by a written agreement signed by the Klamath Tribes and the United States (acting as
			 trustee for the tribe and the members of the tribe in Oregon’s Klamath
			 Basin adjudication) pursuant to subsection (f).(b)Actions by karuk tribe and yurok tribe(1)Commitments acknowledged and agreed toIn consideration for the commitments of the Klamath Project Water Users described in the
			 Restoration Agreement, and other benefits described in the Restoration
			 Agreement and this Act, the Karuk Tribe and the Yurok Tribe (on behalf of
			 the tribe and the members of the tribe) may make the commitments
			 provided in the Restoration Agreement, .(2)No further action requiredExcept as provided in subsection (c), the commitments described in paragraph (1) are confirmed as
			 effective and binding, in accordance with the terms of the commitments,
			 without further action by the Yurok Tribe or Karuk Tribe.(c)Release of claims by party tribes(1)In generalSubject to paragraph (2), subsection (d), and the Agreements, but without otherwise affecting any
			 right secured by a treaty, Executive order, or other law, the Party tribes
			 (on behalf of the tribes and the members of the tribes) may relinquish and
			 release certain claims against the United States (including any Federal
			 agencies and employees) described in sections 15.3.5.A, 15.3.6.B.i, and
			 15.3.7.B.i of the Restoration Agreement and, in the case of the Klamath
			 Tribes, section 2.5 of the Upper Basin
			 Agreement.(2)ConditionsThe relinquishments and releases under paragraph (1) shall not take force or effect until the terms
			 described in sections 15.3.5.C, 15.3.5.D, 15.3.6.B.iii, 15.3.7.B.iii, 
			 15.3.7.B.iv, and 33.2.1 of
			 the Restoration Agreement and sections 2.4 and 10 of the Upper Basin
			 Agreement have been fulfilled.(d)Retention of rights of party tribesNotwithstanding subsections (a) through (c) or any other provision of this Act, the Party tribes
			 (on behalf of the tribes and the
			 members of the tribes) and the United States (acting as trustee for the
			 Party tribes), shall retain—(1)all claims and rights described in sections
			 15.3.5.B, 15.3.6.B.ii, and 15.3.7.B.ii of the Restoration Agreement; and(2)any other claims and rights retained by the Party Tribes in negotiations pursuant to section
			 15.3.5.D, 15.3.6.B.iv, and 15.3.7.B.iv of the Restoration Agreement.(e)Tolling of claims(1)In generalSubject to paragraph (2), the period of limitation and time-based equitable defense relating to a
			 claim described in subsection (c) shall be tolled during the period—(A)beginning on the date of enactment of this Act; and(B)ending on the earlier of—(i)the date on which the Secretary publishes the notice described in sections 15.3.5.C, 15.3.6.B.iii,
			 and 15.3.7.B.iii of the Restoration Agreement; or(ii)December 1, 2030.(2)Effect of tollingNothing in this subsection—(A)revives any claim or tolls any period of limitation or time-based equitable defense that expired
			 before the date of enactment of this Act; or(B)precludes the tolling of any period of limitation or any time-based equitable defense under any
			 other applicable law.(f)Actions of united states as trustee(1)Restoration agreement commitments authorizedIn consideration for the commitments of the Klamath Project Water Users described in the
			 Restoration Agreement and for other benefits described in the Restoration
			 Agreement and this Act, the United States, acting as trustee for the
			 federally recognized tribes of the Klamath Basin and the members of such
			 tribes, may make the commitments provided in the Restoration Agreement.(2)Upper basin agreement commitments authorizedIn consideration for the commitments of the Off-Project Irrigators described in the Upper Basin
			 Agreement and for other benefits described in the Upper Basin Agreement
			 and this Act, the United States, acting as trustee for the Klamath Tribes
			 and the members of the Klamath Tribes, may make the commitments provided
			 in the Upper Basin Agreement.(3)No further actionThe commitments described in paragraphs (1) and (2) are confirmed as effective and binding, in
			 accordance with the terms of the commitments, without further action by
			 the United States.(4)Additional commitmentsThe United States, acting as trustee for   the Klamath Tribes and the members of the Klamath Tribes
			 in
			 Oregon’s Klamath Basin Adjudication, may make additional commitments and
			 assurances of rights in exchange for the resolution of the tribal water
			 right	claims
			 described in section 1.3.1 or 2.5.1 of the Upper Basin Agreement, subject
			 to
			 the conditions that the commitments or assurances shall be—(A)consistent with this Act, the Settlements, and other applicable provisions of law, based on the
			 totality of the circumstances; and(B)covered by a written agreement signed by the Klamath Tribes and the United States (acting as
			 trustee for the Klamath Tribes and the members of the tribe in Oregon’s
			 Klamath Basin adjudication) under subsection (a)(3)(B).(g)Judicial reviewJudicial review of a decision of the Secretary concerning any right or obligation under section
			 15.3.5.C, 15.3.6.B.iii, 15.3.7.B.iii, 15.3.8.B, or 15.3.9 of the
			 Restoration Agreement shall be in accordance with the standard and scope
			 of review under subchapter II of chapter 5, and chapter 7, of title 5,
			 United States Code (commonly known as the Administrative Procedure Act).(h)Effect of sectionNothing in this section—(1)affects the ability of the United States to take any action—(A)authorized by law to be taken in the sovereign capacity of the United States, including any law
			 relating to health, safety, or the environment, including—(i)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);(ii)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);(iii)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.);(iv)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.)(v)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(vi)regulations implementing the Acts described in this subparagraph; and(B)as trustee for the benefit of any federally recognized Indian tribe other than an Indian tribe of
			 the Klamath Basin;(C)as trustee for the Party tribes to enforce the Agreements and this Act through such legal and
			 equitable remedies as are available in an appropriate United States court
			 or State court or administrative proceeding, including Oregon’s Klamath
			 Basin adjudication; or(D)as trustee for the federally recognized Indian tribes of the Klamath Basin and the members of the
			 tribes, in accordance with the Agreements and this Act—(i)to acquire water rights after the effective date of the Agreements (as defined in section 1.5.1 of
			 the Restoration Agreement and section 14.3 of the Upper Basin Agreement);(ii)to use and protect water rights, including water rights acquired after the effective date of the
			 Agreements (as defined in section 1.5.1 of the Restoration Agreement and
			 section 14.3 of the Upper Basin Agreement), subject to the Agreements; or(iii)to claim a water right or continue to advocate for an existing claim for water rights in an
			 appropriate United States court or State court or administrative
			 proceeding, subject to the Agreements;(2)affects the treaty fishing, hunting, trapping, pasturing, or gathering right of any Indian tribe
			 except to the extent expressly provided in this Act or the Agreements; or(3)affects any right, remedy, privilege, immunity, power, or claim not specifically relinquished and
			 released under, or limited by, this Act or the Agreements.6.Water and power provisionsThe Klamath Basin Water Supply Enhancement Act of 2000 (Public Law 106–498; 114 Stat. 2221) is
			 amended—(1)by redesignating sections 4 through 6 as sections 5 through 7, respectively; and(2)by inserting after section 3 the following:4.Water management and planning activities(a)DefinitionsIn this section:(1)Off-project areaThe term Off-Project Area means—(A)the areas within the Sprague River, Sycan River, Williamson River, and Wood Valley (including
			 Crooked Creek, Sevenmile Creek, Fourmile Creek, and Crane Creek) subbasins
			 referred to in  Exhibit B of the Upper Basin Agreement; and(B)to the extent provided for in the Upper Basin Agreement, any other areas for which claims described
			 by section 1.3 or 2.5.1 of the Upper Basin Agreement are
			 settled as provided for in section 2.5.1 of the Upper Basin Agreement.(2)On-project power userThe term On-Project Power User has the meaning given the term in the Restoration Agreement.(3)Restoration agreementThe term Restoration Agreement means the agreement entitled Klamath River Basin Restoration Agreement for the Sustainability of Public and Trust Resources and
			 Affected Communities and dated February 18, 2010 (including any amendments adopted prior to the date of enactment of
			 this Act and any further amendment to that agreement approved pursuant to
			 section 3(a) of the Klamath Basin Water Recovery and Economic Restoration Act of 2014).(4)Upper basin agreementThe term Upper Basin Agreement means the agreement entitled Upper Klamath Basin Comprehensive Agreement and dated April 18, 2014 (including any amendment to that agreement).(b)Action by Secretary(1)In generalThe Secretary may carry out any activities, including by entering into an agreement or contract or
			 otherwise making financial assistance available—(A)to align water supplies with demand, including activities to reduce water consumption and demand,
			 consistent with the Restoration Agreement or the Upper Basin Agreement;(B)to limit the net costs of power used to manage water (including by arranging for delivery of
			 Federal power, consistent with the Restoration Agreement and the Upper
			 Basin Agreement) for—(i)the Klamath Project (within the meaning of section 2);(ii)the On-Project Power Users;(iii)irrigators in the Off-Project Area; and(iv)the Klamath Basin National Wildlife Refuge Complex; and(C)to restore any ecosystem and otherwise protect fish and wildlife in the Klamath Basin watershed,
			 including tribal fishery resources held in trust, consistent with
			 Restoration Agreement and the Upper Basin Agreement.(2)InclusionPurchases of power by the Secretary under paragraph (1)(B) shall be considered an authorized sale
			 under section 5(b)(3) of the Pacific Northwest Electric Power Planning and
			 Conservation Act (16 U.S.C. 839c(b)(3))..7.Klamath Tribes Tribal Resource Fund(a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Klamath Tribes Tribal Resource Fund (referred to in this section as the Fund), consisting of the amounts deposited in the Fund under subsection (b), together with any interest
			 earned on those amounts, to be managed, invested, and administered by the
			 Secretary for the benefit of the Klamath Tribes in accordance with the
			 terms of section 2.4 of the Upper Basin Agreement, to remain available
			 until expended.(b)Transfers to fundThe Fund shall consist of such amounts as are appropriated to the Fund under subsection (k), which
			 shall be deposited in the Fund not later than 60 days after the amounts
			 are appropriated and any interest under subsection (c) or (d).(c)Management by the secretaryAbsent an approved tribal investment plan under subsection (d) or an economic development plan
			 under subsection (e), the Secretary shall manage, invest, and distribute
			 all amounts in the Fund in a manner that is consistent with the investment
			 authority of the Secretary under—(1)the first section of the Act of June 24, 1938 (25 U.S.C. 162a);(2)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and(3)this section.(d)Investment by the klamath tribes(1)Investment plan(A)In generalIn lieu of the investment provided for in subsection (c), the Klamath Tribes may submit a tribal
			 investment plan to the Secretary, applicable to all or part of the Fund,
			 excluding the amounts described in subsection (e)(4)(A).(B)ApprovalNot later than 60 days after the date on which a tribal investment plan is submitted under
			 subparagraph (A), the Secretary shall approve such investment plan if the
			 Secretary finds that the plan—(i)is reasonable and sound;(ii)meets the requirements of the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C.
			 4001 et seq.); and(iii)meets the requirements of this section.(C)DisapprovalIf the Secretary does not approve the tribal investment plan, the Secretary shall set forth in
			 writing the particular reasons for the disapproval.(2)DisbursementIf the tribal investment plan is approved by the Secretary, the funds involved shall be disbursed
			 from the Fund to the Klamath Tribes to be invested by the Klamath Tribes
			 in
			 accordance with the approved tribal investment plan, subject to the
			 requirements of this section.(3)ComplianceThe Secretary may take such steps as the Secretary determines to be necessary to monitor the
			 compliance of a Tribe with an investment plan approved under paragraph
			 (1)(B).(4)Limitation on liabilityThe United States shall not be—(A)responsible for the review, approval, or audit of any individual investment under an approved
			 investment plan; or(B)directly or indirectly liable with respect to any such investment, including any act or omission of
			 the Klamath Tribes in managing or investing amounts in the Fund.(5)RequirementsThe principal and income derived from tribal investments carried out pursuant to an investment plan
			 approved under subparagraph (B) shall be—(A)subject to the requirements of this section; and(B)expended only in accordance with an economic development plan approved under subsection (e).(e)Economic development plan(1)In generalThe Klamath Tribes shall submit to the Secretary an economic development plan for the use of the
			 Fund, including the expenditure of any principal or income derived from
			 management under subsection (c) or from tribal investments carried out
			 under subsection (d).(2)ApprovalNot later than 60 days after the date on which an economic development plan is submitted under
			 paragraph (1), the Secretary shall approve the economic development plan
			 if the Secretary finds that the plan meets the requirements of the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001
			 et seq.) and this section.(3)Use of fundsThe economic development  plan under this subsection shall—(A)require that the Klamath Tribes spend all
			 amounts withdrawn from the Fund in accordance with this section; and(B)include such terms and conditions as are necessary to meet the requirements of this section.(4)Resource acquisition and enhancement planThe economic development plan shall include a resource acquisition and enhancement plan, which
			 shall—(A)require that not less than 1/2 of the amounts appropriated for each fiscal year to carry out this section shall be used
			 to enhance, restore, and utilize the natural resources of the Klamath
			 Tribes, in a manner that also provides for the economic development of the
			 Klamath Tribes and, as determined by the Secretary, directly or indirectly
			 benefit adjacent
			 non-Indian communities; and(B)be reasonably related to the protection, acquisition, enhancement, or development of natural
			 resources for the benefit of the Klamath Tribes and members of the Klamath
			 Tribes.(5)ModificationSubject to the requirements of this Act and approval by the Secretary, the Klamath Tribes may
			 modify a plan approved under this subsection.(6)Limitation on liabilityThe United States shall not be directly or indirectly liable for any claim or cause of action
			 arising from—(A)the approval of a plan under this paragraph; or(B)the use or expenditure by the Klamath Tribes of any amount in the Fund.(f)Limitation on per capita distributionsNo amount in the Fund (including any income accruing to the amount) and no revenue from any water
			 use contract may be distributed to any member of the Klamath Tribes on a
			 per capita basis.(g)Limitation on disbursement(1)In generalSubject to paragraph (2), amounts in the Fund shall not be available for disbursement under this
			 section until the Klamath Tribes—(A)make the commitments set forth in the Agreements; and(B)are determined by the Secretary to be in substantial compliance with those commitments.(2)Early disbursementBased on the unique history of the loss of reservation land by the Klamath Tribes through
			 termination of Federal recognition and acknowledging that restoration of
			 tribal land is essential to building the tribal economy and achieving
			 self-determination, the Secretary may disburse funds to the Klamath Tribes
			 prior to the satisfaction of the requirements of paragraph (1) on a
			 determination by the Secretary that such funds are available and that
			 early disbursement will support activities designed to increase employment
			 opportunities for members of the Klamath Tribes.(3)AgreementsAny such disbursement shall be in accordance with a written agreement between the Secretary and the
			 Klamath Tribes that provides the following:(A)For any disbursement to purchase land that is to be placed in trust pursuant to section 6 of the
			 Klamath Indian Tribe Restoration Act (25 U.S.C. 566d), the written
			 agreement shall specify that if assurances made do not become permanent as
			 described in section 15.3.3 of the Restoration Agreement and on
			 publication of a notice by the Secretary pursuant to section 15.3.4.C of
			 the Restoration Agreement or section 10.2 of the Upper Basin Agreement,
			 any land purchased with disbursements from the Fund shall revert back to
			 sole ownership by the United States unless, prior to reversion, the
			 Klamath Tribes enter into a written agreement to repay the purchase price
			 to the United States, without interest, in annual installments over a
			 period not to exceed 40 years.(B)For any disbursement to support economic activity and creation of tribal employment opportunities
			 (including any rehabilitation of existing properties to support economic
			 activities), the written agreement shall specify that if assurances made
			 do not become permanent as described in section 15.3.3 of the Restoration
			 Agreement and on publication of a notice by the Secretary pursuant to
			 section 15.3.4.C of the Restoration Agreement or section 10.2 of the Upper
			 Basin Agreement, any amounts disbursed from the Fund shall be repaid to
			 the United States, without interest, in annual installments over a period
			 not to exceed 40 years.(h)ProhibitionAmounts in the Fund may not be made available for any purpose other than a purpose described in
			 this section.(i)Annual reports(1)In generalNot later than 60 days after the end of each fiscal year beginning with fiscal year 2014, the
			 Secretary shall submit to the Committee on Appropriations of the House of
			 Representatives, the Committee on Appropriations of the Senate, and the
			 appropriate authorizing committees of the Senate and the House of
			 Representatives a report on the operation of the Fund during the fiscal
			 year.(2)ContentsEach report shall include, for the fiscal year covered by the report, the following:(A)A statement of the amounts deposited into the Fund.(B)A description of the expenditures made from the Fund for the fiscal year, including the purpose of
			 the expenditures.(C)Recommendations for additional authorities to fulfill the purpose of the Fund.(D)A statement of the balance remaining in the Fund at the end of the fiscal year.(j)No third party rightsThis section does not create or vest rights or benefits for any party other than the Klamath Tribes
			 and the United States.(k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $8,000,000 for each fiscal year,
			 not to
			 exceed a total amount of $40,000,000.8.Hydroelectric facilities(a)Facilities removal determination(1)In generalSubject to paragraph (3), in accordance with section 3 of the Hydroelectric Settlement, the
			 Governors and the Secretary shall jointly—(A)as soon as practicable after the date of enactment of this Act, determine whether to proceed with
			 facilities removal, based on  but not limited to factors identified in
			 the Hydroelectric Settlement; and(B)if the Governors and the Secretary determine under subparagraph (A) to proceed with facilities
			 removal, include in the determination the designation of a dam removal
			 entity, subject to paragraph (6).(2)Basis for determination to proceedFor purposes of making a determination under paragraph (1)(A), the Governors and the Secretary, in
			 cooperation with the Secretary of Commerce and other appropriate entities,
			 shall—(A)use existing information;(B)conduct any necessary additional studies;(C)comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(D)take such other actions as the Governors and the Secretary determine to be appropriate to support
			 the determination under paragraph (1).(3)Conditions for determination to proceedThe Secretary and the Governors may not make or publish the determination under this subsection,
			 unless the conditions specified in section 3.3.4 of the Hydroelectric
			 Settlement, as modified by this Act as applicable, have been satisfied.(4)Publication of noticeThe Secretary shall publish notification of the determination under this subsection in the Federal
			 Register.(5)Judicial review of determination(A)In generalFor purposes of judicial review, the determination of the Secretary under paragraph (1) shall
			 constitute a final agency action with respect to whether or not to proceed
			 with facilities removal.(B)Petition for review(i)Filing(I)In generalJudicial review of the determination  and related actions to comply with environmental laws
			 (including the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and
			 the National Historic Preservation Act (16 U.S.C. 470 et seq.)) may be
			 obtained by an aggrieved person only as provided in this paragraph.(II)JurisdictionA petition for review under this paragraph may be filed only in the United States Court of Appeals
			 for the District of Columbia Circuit or in the Ninth Circuit Court of
			 Appeals.(III)LimitationA district court of the United States and a State court shall not have jurisdiction to review the
			 determination of the Secretary or related actions to comply with
			 environmental laws described in subclause (I).(ii)Deadline(I)In generalExcept as provided in subclause (II), any petition for review under this paragraph shall be filed
			 not later than 60 days after the date of publication of the determination
			 in the Federal Register.(II)Subsequent groundsIf a petition is based solely on grounds arising after the date that is 60 days after the date of
			 publication of the determination in the Federal Register, the petition for
			 review under this subsection shall be filed not later than 60 days after
			 the grounds arise.(C)ImplementationAny action of the Secretary with respect to which review could have been obtained under this
			 paragraph shall not be subject to judicial review in any action relating
			 to the implementation of the determination of the Secretary or in
			 proceedings for enforcement of the Hydroelectric Settlement.(D)Applicable standard and scopeJudicial review of the determination of the Secretary shall be in accordance with the standard and
			 scope of review under subchapter II of chapter 5, and chapter 7, of title
			 5, United States Code (commonly known as the Administrative Procedure Act).(E)NontollingThe filing of a petition for reconsideration by the Secretary of an action subject to review under
			 this subsection shall not—(i)affect the finality of the action for purposes of judicial review;(ii)extend the time within which a petition for judicial review under this subsection may be filed; or(iii)postpone the effectiveness of the action.(6)Requirements for dam removal entityA dam removal entity designated by the Governors and the Secretary under paragraph (1)(B) shall, in
			 the sole judgment of the Governors and the Secretary—(A)have the capabilities for facilities removal described in section 7.1.1 of the Hydroelectric
			 Settlement;(B)be otherwise qualified to perform facilities removal; and(C)have committed, if so designated, to perform facilities removal within the State Cost Cap as
			 described in section 4.1.3 of the Hydroelectric Settlement.(7)Responsibilities of dam removal entityThe dam removal entity designated by the Governors and the Secretary under paragraph (1)(B) shall
			 have the responsibilities described in section 7.1.2 of the Hydroelectric
			 Settlement.(b)Facilities removal(1)ApplicabilityThis subsection shall apply if—(A)the determination of the Governors and the Secretary under subsection (a) provides for proceeding
			 with facilities removal;(B)the availability of non-Federal funds for the purposes of facilities removal is consistent with the
			 Hydroelectric Settlement; and(C)the Hydroelectric Settlement has not terminated in accordance with section 8.11 of the
			 Hydroelectric Settlement.(2)Non-Federal funds(A)In generalNotwithstanding title 31, United States Code, if the Department of the Interior is designated as
			 the dam removal entity under subsection (a)(1)(B), the Secretary may
			 accept, manage, and expend, without further appropriation, non-Federal
			 funds for the purpose of facilities removal in accordance with sections 4
			 and 7 of the Hydroelectric Settlement.(B)RefundThe Secretary may administer and refund any amounts described in subparagraph (A) received from the
			 State of California in accordance with the requirements established by the
			 State.(C)InclusionThe costs of dam removal shall include, within the State Cost Cap described in section 4.1.3 of the
			 Hydroelectric Settlement, reasonable compensation for property owners
			 whose property or property value is directly damaged by facilities
			 removal, consistent with State, local, and Federal law.(3)AgreementsThe dam removal entity may enter into agreements and contracts as necessary to assist in the
			 implementation of the Hydroelectric Settlement.(4)Proceeding with facilities removal(A)In generalThe dam removal entity shall, consistent with the Hydroelectric Settlement—(i)develop a definite plan for facilities removal as described in section 7 of the Hydroelectric
			 Settlement, including a schedule for facilities removal;(ii)obtain all permits, authorizations, entitlements, certifications, and other approvals necessary to
			 implement facilities removal, including a permit under section 404 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1344), notwithstanding
			 subsection (r) of that section; and(iii)implement facilities removal.(B)Report(i)In generalThe Governors and the Secretary shall prepare and make public a report on the determination and
			 plan for facilities removal.(ii)InclusionsThe report shall, at a minimum—(I)provide a detailed explanation of the basis for the determination to proceed with facilities
			 removal and for the designation
			 of the dam removal entity,  including relevant supporting
			 documents;(II)include any comments received from the Commission on the determination and a written
			 response to the comments;(III)state specific goals intended to be achieved by facilities removal;(IV)include specific performance measures that will be used to show achievements in  meeting the
			 goals;(V)provide a detailed explanation of factors that are unique to facilities removal in the Klamath
			 Basin, including why the Federal role is limited to the Klamath Basin and
			 sets no precedent for future Federal action;(VI)describe plans to address any potential costs in excess of the State Cost Cap described in section
			 4.1.3 of the Hydroelectric Settlement;(VII)describe plans for addressing or mitigating intentional or unintentional impacts on local
			 communities and property owners; and(VIII)describe how any potential environmental or other liability concerns will be addressed.(iii)SubmissionThe report required under this subparagraph shall be submitted to—(I)the
		Committee on Energy and Natural Resources of the Senate;(II)the
		Committee on Natural Resources of the House of Representatives;  and(III)the Commission.(iv)Comment and consultation by CommissionNot later than
			 180 days before  the publication of the report required by this
			 subparagraph,	the Governors and the Secretary shall submit to the
			 Commission the section of the report describing the basis of the
			 determination to proceed with dam removal for comment and, as appropriate,
			 consultation.(v)DeadlineThe report required under this subparagraph shall be made public—(I)not less than 1 year before the date of implementation of
			 facilities removal; and(II)not more than 2 years before the date of implementation
			 of facilities removal.(C)State and local laws(i)In generalExcept as provided in clause (ii), facilities removal shall be subject to applicable requirements
			 of State and local laws relating to permits and other authorizations, to
			 the extent the requirements are not in conflict with Federal law,
			 including the determination of the Governors and the Secretary under
			 subsection (a) and the definite plan (including the schedule) for
			 facilities removal authorized under this Act.(ii)LimitationsClause (i) shall not affect—(I)the authorities of the States regarding concurrence with the determination of the Secretary under
			 subsection (a) in accordance with State law; or(II)the authority of a State public utility commission regarding funding of facilities removal.(iii)JurisdictionThe United States district courts shall have original jurisdiction over all claims regarding the
			 consistency of State and local laws regarding permits and other
			 authorizations, and of State and local actions pursuant to those laws,
			 with the definite plan (including the schedule) for facilities removal
			 authorized under this Act.(D)Acceptance of title to facilities(i)In generalThe dam removal entity may accept from PacifiCorp all rights, titles, permits, and other interests
			 in the facilities and associated land, for facilities removal and for
			 disposition of facility land (as provided in section 7.6.4 of the
			 Hydroelectric Settlement) on providing to PacifiCorp a notice that the dam
			 removal entity is ready to commence facilities removal in accordance with
			 section 7.4.1 of the Hydroelectric Settlement.(ii)Non-Federal dam removal entityNotwithstanding section 8 of the Federal Power Act (16 U.S.C. 801), the transfer of title to
			 facilities from PacifiCorp to a non-Federal dam removal entity, in
			 accordance with the Hydroelectric Settlement and this Act, is authorized.(E)Continued power generation(i)In generalIn accordance with an agreement negotiated under clause (ii), on transfer of title pursuant to
			 subparagraph (C) and until the dam removal entity instructs PacifiCorp to
			 cease the generation of power, PacifiCorp may continue, consistent with
			 State law—(I)to generate, and retain title to, any power generated by the facilities in accordance with section
			 7 of the Hydroelectric Settlement; and(II)to transmit and use the power for the benefit of the customers of PacifiCorp under the jurisdiction
			 of applicable State public utility commissions and the Commission.(ii)Agreement with dam removal entityAs a condition of transfer of title pursuant to subparagraph (C), the dam removal entity shall
			 enter into an agreement with PacifiCorp that provides for continued
			 generation of power in accordance with clause (i).(F)ReportNot later than 3 years after the date of the completion of facilities removal, the Governors and
			 the Secretary shall
			 submit to the
		Committee on Energy and Natural Resources of the Senate, the
		Committee on Natural Resources of the House of Representatives, and the Commission—(i)a detailed report
			 describing the results of facilities removal, including the status of
			 achieving the performance measures and goals included in the report
			 described in subparagraph (B); and(ii)such additional reports as the
			 Committees consider appropriate, to be completed and submitted by the
			 Secretary, in consultation with the Governors.(5)Licenses and jurisdiction(A)Annual licenses(i)In generalThe Commission shall issue annual licenses authorizing PacifiCorp to continue to operate the
			 facilities until PacifiCorp transfers title to all of the facilities.(ii)TerminationThe annual licenses shall terminate with respect to a facility on transfer of title for the
			 facility from PacifiCorp to the dam removal entity.(iii)Staged removal(I)In generalOn transfer of title of any facility by PacifiCorp to the dam removal entity, annual license
			 conditions shall no longer be in effect with respect to the facility.(II)Nontransfer of titleAnnual license conditions shall remain in effect with respect to any facility for which PacifiCorp
			 has not transferred title to the dam removal entity to the extent
			 compliance with the annual license conditions are not prevented by the
			 removal of any other facility.(B)JurisdictionThe jurisdiction of the Commission under part I of the Federal Power Act (16 U.S.C. 792 et seq.)
			 shall terminate with respect to a facility on the transfer of title for
			 the facility from PacifiCorp to the dam removal entity.(C)Relicensing(i)In generalThe Commission shall—(I)stay the proceeding of the Commission regarding the pending license application of PacifiCorp for
			 Project No. 2082 for the period during which the Hydroelectric Settlement
			 remains in effect; and(II)resume the proceeding and proceed to take final action on the new license application only if the
			 Hydroelectric Settlement terminates pursuant to section 8.11 of the
			 Hydroelectric Settlement.(D)Termination; limitationsIf the Hydroelectric Settlement is terminated pursuant to section 8.11 of the Hydroelectric
			 Settlement, the Commission, in proceedings on the application for
			 relicensing, shall not be bound by the record or findings of the Secretary
			 relating to the determination of the Secretary or by the determination of
			 the Secretary.(c)Liability protection(1)In generalNotwithstanding any other Federal, State, local, or common law, PacifiCorp shall not be liable for
			 any harm to an individual or entity, property, or the environment, or any
			 damages resulting from facilities removal or facility operations arising
			 from, relating to, or triggered by actions associated with facilities
			 removal under this Act, including any damage caused by
			 the release of any material or substance (including a
			 hazardous substance).(2)FundingNotwithstanding any other Federal, State, local, or common law, no individual or entity
			 contributing funds for facilities removal shall be held liable, solely by
			 virtue of that funding, for any harm to an individual or entity, property,
			 or the environment, or damages arising from facilities removal or facility
			 operations arising from, relating to, or triggered by actions associated
			 with facilities removal under this Act, including any damage caused by the
			 release of any material or substance (including a hazardous substance).(3)PreemptionNotwithstanding section 10(c) of the Federal Power Act (16 U.S.C. 803(c)), protection from
			 liability pursuant to this section shall preempt the laws of any State to
			 the extent the laws are inconsistent with this Act, except that this Act
			 shall not limit any otherwise-available immunity, privilege, or defense
			 under any other provision of law.(4)Effective dateLiability protection under this subsection shall take effect as the protection relates to any
			 particular facilities on transfer of title to the facility from PacifiCorp
			 to the dam removal entity designated by the Secretary under subsection
			 (a)(1)(B).(d)Facilities not removed(1)Keno facility(A)TransferOn notice that the dam removal entity is ready to commence removal of the J.C. Boyle Dam, the
			 Secretary shall accept the transfer of title to the Keno Facility to the
			 United States in accordance with section 7.5 of the Hydroelectric
			 Settlement.(B)Effect of transferOn the transfer under subparagraph (A), and without further action by Congress—(i)the Keno Facility shall—(I)become part of the Klamath Reclamation Project; and(II)be operated and maintained in accordance with the Federal reclamation laws and this Act; and(ii)the jurisdiction of the Commission over the Keno Facility shall terminate.(2)East side and west side developmentsOn filing by PacifiCorp of an application for surrender of the East Side and West Side Developments
			 in Project No. 2082, the Commission shall issue an order approving partial
			 surrender of the license for Project No. 2082, including any reasonable
			 and appropriate conditions, as provided in section 6.4.1 of the
			 Hydroelectric Settlement.(3)Fall creekNot later than 60 days after the date of the transfer of title to the Iron Gate Facility to the dam
			 removal entity, the Commission shall resume timely consideration of the
			 pending licensing application for the Fall Creek development pursuant to
			 the Federal Power Act (16 U.S.C. 791a et seq.), regardless of whether
			 PacifiCorp retains ownership of Fall Creek or transfers ownership to a new
			 licensee.(4)Iron gate hatcheryNotwithstanding section 8 of the Federal Power Act (16 U.S.C. 801), consistent with section 7.6.6
			 of the Hydroelectric Settlement  title to the PacifiCorp
			 hatchery facilities within the State of California shall be transferred to
			 the State of California at—(A)the time of transfer to the dam removal entity of title to the Iron Gate Dam; or(B)such other time as may be agreed to by the parties to the Hydroelectric Settlement.9.Administration and funding(a)Agreements(1)In generalThe Secretaries may enter into such agreements (including contracts, memoranda of understanding,
			 financial assistance agreements, cost sharing agreements, and other
			 appropriate agreements) with State, tribal, and local government agencies
			 or private individuals and entities as the Secretary concerned consider to
			 be necessary to carry out this Act and the Settlements, subject to such
			 terms and conditions as the Secretary concerned considers to be necessary.(2)Tribal programsConsistent with paragraph (1) and section 32 of the Restoration Agreement, the Secretaries
			 shall give priority to qualified Party tribes in awarding grants,
			 contracts, or other agreements for purposes of implementing the fisheries
			 programs described in part III of the Restoration Agreement.(b)Establishment of accounts There are established in the Treasury for the deposit of appropriations and other funds (including
			 non-Federal donated funds) the following noninterest-bearing accounts:(1)The On-Project Plan and Power for Water Management Fund, to be administered by the Bureau of
			 Reclamation.(2)The Water Use Retirement and Off-Project Reliance Fund, to be administered by the United States
			 Fish and Wildlife Service.(3)The Klamath Drought Fund, to be administered by the National Fish and Wildlife Foundation.(c)Management(1)In generalThe accounts established by subsection (b) shall be managed in accordance with this Act and section
			 14.3 of the Restoration Agreement.(2)TransfersNotwithstanding section 1535 of title 31, United States Code, the Secretaries are authorized to
			 enter into interagency agreements for the transfer of Federal funds
			 between Federal programs for the purpose of implementing this Act and the
			 Settlements.(d)Acceptance and expenditure of non-federal funds(1)In generalNotwithstanding title 31, United States Code, the Secretaries may accept and expend, without
			 further appropriation, non-Federal funds, in-kind services, or property
			 for purposes of implementing the Settlement.(2)UseThe funds and property described in paragraph (1) may be expended or used, as applicable, only for
			 the purpose for which the funds or property were provided.(e)Funds available until expendedAll funds made available for the implementation of the Settlements shall remain available until
			 expended.(f)Termination of agreementsIf any Agreement terminates—(1)any appropriated Federal funds provided to a party that are unexpended at the time of the
			 termination of the Agreement shall be returned to the general fund of the
			 Treasury; and(2)any appropriated Federal funds provided to a party shall be treated as an offset against any claim
			 for damages by the party arising under the Agreement.(g)Budget(1)In generalThe budget of the President shall include such requests as the President considers to be necessary
			 for the level of funding for each of the Federal agencies to carry out the
			 responsibilities of the agencies under the Settlements.(2)Crosscut budgetNot later than the date of submission of the budget of the President to Congress for each fiscal
			 year, the
			 Director of the Office of Management and Budget shall submit to the
			 appropriate authorizing and appropriating committees of the Senate and the
			 House of Representatives a financial report containing—(A)an interagency budget crosscut report that displays the budget proposed for each of the Federal
			 agencies to carry out the Settlements for the upcoming fiscal year,
			 separately showing funding requested under preexisting authorities and new
			 authorities provided by this Act;(B)a detailed accounting of all funds received and obligated by all Federal agencies responsible for
			 implementing the Settlements; and(C)a budget for proposed actions to be carried out in the upcoming fiscal year by the applicable
			 Federal agencies in the upcoming fiscal year.(h)Report to congressNot later than the date of submission of the budget of the President to Congress for each fiscal
			 year, the
			 Secretaries shall submit to the appropriate authorizing committees of the
			 Senate and the House of Representatives a report that describes—(1)the status of implementation of all of the Settlements;(2)expenditures during the preceding fiscal year for implementation of all of the Settlements;(3)the current schedule and funding levels that are needed to complete implementation of each of the
			 Settlements;(4)achievements in advancing the purposes of complying with the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) under the Settlements;(5)additional achievements in restoring fisheries under the Settlements;(6)the status of water deliveries for the preceding water year and projections for the upcoming water
			 year for—(A)the Klamath Project and irrigators in the Off-Project Area pursuant to the Agreements; and(B)the National Wildlife Refuges in areas covered by the Agreements;(7)the status of achieving the goals of supporting sustainable agriculture production (including the
			 goal of limiting net power costs for water management) and general
			 economic development in the Klamath Basin;(8)the status of achieving the goal of supporting the economic development of the Party tribes;(9)the assessment of the Secretaries of the progress being made toward completing implementation of
			 all of the Settlements;(10)(A)identification of performance measures established for the goals of the Agreements and of
			 facilities
			 removal as described in the report to Congress required under section
			 8(b)(4)(B); and(B)until achieved, the assessment of the Secretaries of the
			 progress being made toward meeting the performance measures; and(11)the status of plans to address any potential cost in excess of the State cost cap as described in
			 the report to Congress required under section 8(b)(4)(B).December 10, 2014Reported with an amendment